Exhibit 10.1

$1,000,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 1, 2013,

among

SPECTRA ENERGY CAPITAL, LLC,

as Borrower,

SPECTRA ENERGY CORP,

as Parent,

THE INITIAL LENDERS AND INITIAL ISSUING BANKS NAMED HEREIN,

as Initial Lenders and Initial Issuing Banks,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

CITIBANK, N.A.,

and THE ROYAL BANK OF SCOTLAND PLC,

as Syndication Agents

and

BANK OF AMERICA, N.A.,

and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

RBS SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01. Certain Defined Terms

     1   

SECTION 1.02. Computation of Time Periods

     20   

SECTION 1.03. Accounting Terms

     20   

SECTION 1.04. Terms Generally

     20   

SECTION 1.05. Letter of Credit Amounts

     21   

SECTION 1.06. Exchange Rates; Currency Equivalents

     21   

SECTION 1.07. Amendment And Restatement; No Novation; Deemed Assignments

     21   

ARTICLE II REVOLVING CREDIT ADVANCES AND LETTERS OF CREDIT

     22   

SECTION 2.01. The Advances

     22   

SECTION 2.02. Making the Advances

     23   

SECTION 2.03. Issuance of, and Drawings and Reimbursement Under, Letters of
Credit

     24   

SECTION 2.04. Fees

     31   

SECTION 2.05. Termination, Reduction, Increase and Extension of Commitments

     32   

SECTION 2.06. Interest on Advances

     35   

SECTION 2.07. Interest Rate Determination

     35   

SECTION 2.08. Optional Conversion of Advances

     36   

SECTION 2.09. Mandatory Payments and Prepayments of Advances

     36   

SECTION 2.10. Optional Prepayments of Advances

     37   

SECTION 2.11. Funding Losses

     37   

SECTION 2.12. Increased Costs

     38   

SECTION 2.13. Illegality

     38   

SECTION 2.14. Payments and Computations

     39   

SECTION 2.15. Taxes

     40   

SECTION 2.16. Sharing of Payments, Etc.

     44   

SECTION 2.17. Notes

     45   

SECTION 2.18. Mitigation Obligations; Replacement of Lenders

     45   

SECTION 2.19. Defaulting Lenders

     46   

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

     48   

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03

     48   

SECTION 3.02. Conditions Precedent to Each Borrowing and Letter of Credit
Issuance or Extension

     49   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     50   

SECTION 4.01. Representations and Warranties

     50   

 

i



--------------------------------------------------------------------------------

ARTICLE V COVENANTS OF THE BORROWER

     52   

SECTION 5.01. Information

     52   

SECTION 5.02. Payment of Taxes

     54   

SECTION 5.03. Maintenance of Property; Insurance

     54   

SECTION 5.04. Maintenance of Existence

     54   

SECTION 5.05. Compliance with Laws

     55   

SECTION 5.06. Books and Records

     55   

SECTION 5.07. Maintenance of Ownership of Certain Subsidiaries

     55   

SECTION 5.08. Negative Pledge

     55   

SECTION 5.09. Consolidations, Mergers and Sales of Assets

     57   

SECTION 5.10. Use of Proceeds

     58   

SECTION 5.11. Transactions with Affiliates

     58   

SECTION 5.12. Indebtedness/Capitalization Ratio

     58   

SECTION 5.13. Designation of Subsidiaries

     58   

ARTICLE VI EVENTS OF DEFAULT

     59   

SECTION 6.01. Events of Default

     59   

ARTICLE VII THE AGENT

     61   

SECTION 7.01. Authorization and Action

     61   

SECTION 7.02. Agent’s Reliance, Etc

     62   

SECTION 7.03. JPMorgan and Affiliates

     62   

SECTION 7.04. Lender Credit Decision

     63   

SECTION 7.05. Indemnification

     63   

SECTION 7.06. Successor Agent

     63   

SECTION 7.07. Syndication Agents, Documentation Agents and Joint Lead Arrangers

     64   

SECTION 7.08. Sub-Agents

     64   

ARTICLE VIII MISCELLANEOUS

     64   

SECTION 8.01. Amendments, Etc.

     64   

SECTION 8.02. Notices, Etc.

     65   

SECTION 8.03. No Waiver: Remedies

     66   

SECTION 8.04. Costs and Expenses

     66   

SECTION 8.05. Right of Set-off

     67   

SECTION 8.06. Binding Effect

     67   

SECTION 8.07. Assignments and Participations

     68   

SECTION 8.08. Governing Law; Submission to Jurisdiction

     72   

SECTION 8.09. Execution in Counterparts; Integration

     72   

SECTION 8.10. WAIVER OF JURY TRIAL

     72   

 

ii



--------------------------------------------------------------------------------

SECTION 8.11. Patriot Act

     72   

SECTION 8.12. Headings

     73   

SECTION 8.13. Confidentiality

     73   

SECTION 8.14. Conversion of Currencies

     74   

ARTICLE IX GUARANTEE

     74   

SECTION 9.01. The Guarantee

     75   

SECTION 9.02. Obligations Unconditional

     76   

SECTION 9.03. Reinstatement

     76   

SECTION 9.04. Subrogation

     76   

SECTION 9.05. Remedies

     76   

SECTION 9.06. Instrument for the Payment of Money

     76   

SECTION 9.07. Continuing Guarantee

     76   

Schedules

      

Schedule 1.01 - Existing Letters of Credit

  

Exhibits

      

Exhibit A - Form of Note

  

Exhibit B - Form of Notice of Borrowing

  

Exhibit C - Form of Notice of Issuance

  

Exhibit D - Form of Assignment and Acceptance

  

Exhibit E-1 - Form of U.S. Tax Certificate

  

Exhibit E-2 - Form of U.S. Tax Certificate

  

Exhibit E-3 - Form of U.S. Tax Certificate

  

Exhibit E-4 - Form of U.S. Tax Certificate

  

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 1, 2013

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of November 1,
2013, among SPECTRA ENERGY CAPITAL, LLC, a Delaware limited liability company
(the “Borrower”), SPECTRA ENERGY CORP, a Delaware corporation (“Parent”), the
banks, financial institutions and other institutional lenders listed on the
signature pages hereof (the “Initial Lenders”), and JPMORGAN CHASE BANK, N.A.
(“JPMorgan”), as administrative agent.

The Borrower, Parent, the lenders party thereto and JPMorgan, as administrative
agent, entered into that certain Credit Agreement dated as of October 18, 2011
(the “Existing Credit Agreement”), pursuant to which the lenders party thereto
(the “Existing Lenders”) have made available to the Borrower a revolving credit
facility, including a letter of credit subfacility, pursuant to the terms and
conditions set forth in the Existing Credit Agreement.

The Borrower and Parent have requested that the Existing Credit Agreement be
amended and restated in order to, among other things, extend the maturity date
and make certain other amendments and modifications to the Existing Credit
Agreement.

The parties hereto are willing to amend and restate the Existing Credit
Agreement, and to continue to make revolving credit and letter of credit
facilities available to the Borrower, in each case upon the terms and conditions
set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accession Agreement” has the meaning specified in Section 2.05(d)(i).

“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of the property or assets
(including Equity Securities of any Person but excluding capital expenditures or
acquisitions of inventory or supplies in the ordinary course of business) of, or
of a business unit or division of, another Person or at least a majority of the
Voting Stock of another Person, in each case whether or not involving a merger
or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

1



--------------------------------------------------------------------------------

“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance). Pursuant to Section 1.07, the advances and other
obligations under the Existing Credit Agreement being continued as part of the
amendment and restatement thereof shall be deemed to be initial Advances made on
the Effective Date upon the satisfaction of the conditions set forth in Sections
3.01 and 3.02

“Affiliate” means, as to any Person (the “specified Person”) (a) any Person that
directly, or indirectly through one or more intermediaries, controls the
specified Person (a “Controlling Person”) or (b) any Person (other than the
specified Person or a Subsidiary of the specified Person) that is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. Unless otherwise
specified, Affiliate means an Affiliate of the Borrower.

“Agent” means JPMorgan in its capacity as administrative agent for the Lenders
under this Agreement, or any successor administrative agent appointed pursuant
to Section 7.06.

“Agent Fee Letter” means that certain letter agreement from JPMorgan to the
Borrower, dated September 4, 2013, concerning certain fees to be paid by the
Borrower in connection with this Agreement, as the same may be amended,
supplemented or replaced from time to time.

“Agent’s Account” means the account of the Agent maintained by the Agent at
JPMorgan Chase Bank, N.A. with its office at Newark, Delaware, ABA/Routing
No. 021-000-021, Account No. 9008113381H2698, Attention: Evan Zacharias, or such
other account of the Agent as the Agent shall designate in writing to the
Borrower in accordance with Section 8.02.

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Agreement Currency” has the meaning assigned to such term in Section 8.14(b).

“Alternative Currency” means each of Canadian Dollars, Euros, Pounds Sterling
and each other currency (other than dollars) that is approved by the applicable
Issuing Bank in accordance with Section 2.03(b).

“Alternative Currency Equivalent Amount” means, at any time, with respect to any
amount denominated in dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with dollars.

“Applicable Creditor” has the meaning assigned to such term in Section 8.14(b).

 

2



--------------------------------------------------------------------------------

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, as of any date, with respect to any Eurodollar Rate
Advance or Base Rate Advance, as the case may be, the applicable percentage per
annum set forth below under the captions “Eurodollar Margin” or “Base Rate
Margin”, as the case may be, in each case determined by reference to the Public
Debt Rating in effect on such date:

 

Level

  

Public Debt Rating

(S&P/Moody’s/Fitch)

   Eurodollar
Margin     Base Rate
Margin  

Level 1

   > A/A2/A      0.900 %      0.000 % 

Level 2

   >A-/A3/A-      1.000 %      0.000 % 

Level 3

   >BBB+/Baa1/BBB+      1.100 %      0.100 % 

Level 4

   >BBB/Baa2/BBB      1.175 %      0.175 % 

Level 5

   >BBB-/Baa3/BBB-      1.250 %      0.250 % 

Level 6

   <BBB-/Baa3/BBB-      1.450 %      0.450 % 

“Applicable Percentage” means, as of any date, a percentage per annum set forth
below under the caption “Applicable Percentage”, determined by reference to the
Public Debt Rating in effect on such date:

 

Level

  

Public Debt Rating

(S&P/Moody’s/Fitch)

   Applicable
Percentage  

Level 1

   > A/A2/A      0.100 % 

Level 2

   >A-/A3/A-      0.125 % 

Level 3

   >BBB+/Baa1/BBB+      0.150 % 

Level 4

   >BBB/Baa2/BBB      0.200 % 

Level 5

   >BBB-/Baa3/BBB-      0.250 % 

Level 6

   <BBB-/Baa3/BBB-      0.300 % 

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Approved Officer” means the president, a vice president, the chief executive
officer, the chief financial officer, the treasurer, an assistant treasurer or
the controller of the Borrower or such other representative of the Borrower as
may be designated by any one of the foregoing with the consent of the Agent,
such consent not to be unreasonably withheld, conditioned or delayed.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Agent, in substantially the form of
Exhibit D hereto.

“Bankruptcy Event” means, with respect to any Person, such Person has become or
is insolvent or such Person becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it (including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such capacity), or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by any governmental authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States of America or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such governmental authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Base Rate” means, for any day, a fluctuating interest rate per annum, which
rate per annum shall be equal to the highest of:

(a) the Prime Rate for such day;

(b) 1/2 of one percent (0.50%) per annum above the Federal Funds Rate for such
day; and

 

4



--------------------------------------------------------------------------------

(c) one percent (1.0%) per annum above the Eurodollar Rate (without giving
effect to clause (b) of the definition thereof) for a one-month Interest Period
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day).

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(i).

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized by law to
remain closed and, if the applicable Business Day relates to any Eurodollar Rate
Advances, any day on which commercial banks are open for dealings in deposits
denominated in dollars in the London interbank market.

“Cash Collateral” means, each of the following instruments and securities to the
extent having maturities (for purposes of this definition, “maturities” shall
mean (i) weighted average life for asset-backed securities, mortgage-backed
securities, commercial mortgage-backed securities and collateralized mortgage
obligations, and the next reset date for auction rate securities and (ii) with
respect to mutual funds, the weighted average maturity of the investments it
owns) not greater than 180 days from the date of acquisition thereof:

(a) cash;

(b) investments in money market mutual funds that are registered with the United
States Securities and Exchange Commission and subject to Rule 2a-7 of the
Investment Company Act of 1940, as amended, and have a net asset value of 1.0,
provided, that in the event due to a Change in Law with respect to Rule 2a-7
such Rule 2a-7 ceases to require such funds to have a net asset value of 1.0,
such funds shall comply with such alternate requirements as such Rule 2a-7 as
revised may require;

(c) U.S. Treasury Notes;

(d) direct obligations of the United States and other obligations whose
principal and interest is fully guaranteed by the United States;

(e) money market instruments (including, but not limited to, commercial paper,
banker’s acceptances, time deposits and certificates of deposits), other than
such instruments issued by Lenders or Affiliates of Lenders, rated A-1 by S&P,
P-1 by Moody’s or F-1 by Fitch at the time of purchase;

 

5



--------------------------------------------------------------------------------

(f) obligations of corporations or other business entities (excluding structured
obligations and obligations of Lenders or any Affiliates of Lenders) rated AAA
by S&P, Aaa by Moody’s or AAA by Fitch at the time of purchase;

(g) repurchase obligations that are collateralized no less than 100% (and, to
the extent commercially available, not less than 102%) of market value
(including accrued interest) by obligations of the United States government or
one of its sponsored enterprises or agencies;

(h) municipal obligations issued by any state of the United States of America or
any municipality or other political subdivision of any such state rated AAA by
S&P, Aaa by Moody’s or AAA by Fitch at the time of purchase; and

(i) shares in bond mutual funds that are registered under the Investment Company
Act of 1940, as amended, that invest solely in the items set forth in
(a)-(h) above and rated AAA by S&P, Aaa by Moody’s or AAA by Fitch at the time
of purchase.

Notwithstanding the above, at the time of purchase, no one issuer will be more
than $30,000,000 of the value of the Cash Collateral. This rule excludes direct
obligations of the United States, United States sponsored agencies and
enterprises, money market funds, repurchase agreements and securities that have
an effective maturity no longer than the next Business Day. United States
sponsored agencies and enterprises are limited to the greater of $100,000,000 or
40% of the value of the Cash Collateral at time of purchase, per issuer.

In addition, (i) with respect to the Maritimes Debt, “Cash Collateral” shall
include “Permitted Investments”, as defined in the Maritimes Trust Indenture, as
in effect on the Effective Date and (ii) with respect to any Incremental Term
Loans, “Cash Collateral” must be held in a Cash Collateral Account (as defined
in the MLP Credit Agreement as in effect on the date hereof) and subject to a
first priority perfected security interest in favor of the administrative agent
under the MLP Credit Agreement, on behalf of the applicable Class of Incremental
Term Lenders (each, as defined in the MLP Credit Agreement as in effect on the
date hereof). For purposes of calculating the amount of Cash Collateral on
deposit in any Cash Collateral Account under the MLP Credit Agreement, Cash
Collateral of an issuer that exceeds the $30,000,000 or the greater of
$100,000,000 or 40% thresholds set forth above shall be excluded from such
calculation.

“Cash Collateralization Date” has the meaning assigned to such term in
Section 2.03(h)(ii).

“Cash Collateralize” has the meaning specified in Section 2.03(h)(i).

“Cash Collateralized Term Loans” means, collectively, (a) any term loans made to
Parent or any of its Consolidated Subsidiaries that are at least 100% secured by
Permitted Cash Collateral, (b) that portion of the Maritimes Debt that is 100%
secured by Permitted Cash Collateral and (c) any Incremental Term Loans made
under and pursuant to the terms of the MLP Credit Agreement.

 

6



--------------------------------------------------------------------------------

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement,
of (a) the adoption of any law, rule, regulation or treaty, (b) any change in
any law, rule, regulation or treaty or in the interpretation or application
thereof by any governmental authority or (c) compliance by any Lender (or, for
purposes of Section 2.12(b), by any corporation controlling such Lender, if any)
with any request, guideline or directive (whether or not having the force of
law) of any central bank or other governmental authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Commitment” has the meaning specified in Section 2.01.

“Commitment Increase” has the meaning specified in Section 2.05(d)(i).

“Consenting Lender” has the meaning specified in Section 2.05(e).

“Consolidated Capitalization” means, at any date, the sum of (a) Consolidated
Indebtedness, (b) consolidated members equity as would appear on a consolidated
balance sheet of Parent and the Consolidated Subsidiaries prepared in accordance
with GAAP, (c) the aggregate liquidation preference of preferred member or other
similar preferred or priority Equity Securities (other than preferred member or
other similar preferred or priority Equity Securities subject to mandatory
redemption or repurchase) of Parent and the Consolidated Subsidiaries upon
involuntary liquidation, (d) without duplication of the amount, if any, of
Hybrid Securities included in Consolidated Indebtedness by virtue of the proviso
in the definition of such term, the aggregate outstanding amount of all Hybrid
Securities of Parent and the Consolidated Subsidiaries and (e) non-controlling
interests as would appear on a consolidated balance sheet of Parent and the
Consolidated Subsidiaries prepared in accordance with GAAP.

“Consolidated Indebtedness” means, as of any date, all Indebtedness of Parent
and the Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP plus, without duplication, all Indebtedness described in
clause (e) of the definition thereof, but excluding the aggregate principal
amount of all Cash Collateralized Term Loans; provided, that solely for purposes
of this definition Hybrid Securities shall constitute Indebtedness only to the
extent, if any, that the amount thereof that appears on a consolidated balance
sheet of Parent and the Consolidated Subsidiaries exceeds 15% of Consolidated
Capitalization.

“Consolidated Net Tangible Assets” means, as of any date, Consolidated Tangible
Assets at such date minus all consolidated current liabilities of Parent and the
Consolidated Subsidiaries at such date determined on a consolidated basis in
accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Consolidated Subsidiaries” means Borrower and each Restricted Subsidiary of the
Borrower.

“Consolidated Tangible Assets” means, as of any date, the consolidated assets of
Parent and the Consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP, and after deducting therefrom
(a) the net book value of all assets that would be classified as intangibles
under GAAP (including, without limitation, goodwill, organizational expenses,
trademarks, trade names, copyrights, patents, licenses and any rights in any
thereof) and (b) any prepaid expenses, deferred charges and unamortized debt
discount and expense, each such item determined in accordance with GAAP.

“Contribution Agreement” means that certain Contribution Agreement dated as of
August 5, 2013 between Parent and the MLP, as such agreement may be amended,
amended and restated, supplemented or otherwise modified in a manner not
materially adverse to the Lenders unless the consent of the Joint Lead Arrangers
is obtained, such consent not to be unreasonably withheld, delayed or
conditioned.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07 or 2.08.

“Declining Lender” has the meaning specified in Section 2.05(e).

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, at any time, any Lender that (a) has failed, within
two Business Days of the date required to be funded or paid, to (i) fund all or
any portion of its Advances, (ii) fund all or any portion of its participations
in Letters of Credit or (iii) pay over to any Lender Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Agent and the Borrower in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including any particular Default, if
applicable) has not been satisfied, (b) has notified the Borrower or any Lender
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including any particular Default, if applicable) to
funding an Advance under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Agent, any Issuing Bank or the
Borrower, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Advances and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Agent, such Issuing Bank
or the Borrower’s receipt of such certification in form and substance
satisfactory to it, the Agent and the Borrower, or (d) has, or has a Lender
Parent that has, become the subject of a Bankruptcy Event. Any determination by
the Agent that a Lender is a Defaulting Lender under clauses (a) through
(d) above shall be conclusive and binding absent manifest error.

 

8



--------------------------------------------------------------------------------

“Dollar Equivalent Amount” means, at any time, (a) with respect to any amount in
dollars, such amount, and (b) with respect to any amount denominated in an
Alternative Currency, the equivalent amount thereof in dollars as reasonably
determined by the Agent or the applicable Issuing Bank, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of dollars with such Alternative
Currency.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Agent.

“Effective Date” has the meaning specified in Section 3.01.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, in each case, relating to the
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Securities” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Group” means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Borrower, would (at the applicable time) be deemed as a single
employer under Section 414 of the Internal Revenue Code.

 

9



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire or in the Assignment and Acceptance pursuant to which it became a
Lender (or, if no such office is specified, its Domestic Lending Office), or
such other office of such Lender as such Lender may from time to time specify to
the Borrower and the Agent.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, (a) the rate appearing on Reuters
Page LIBOR01 (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of Reuters, as reasonably
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period, divided by (b) one minus the
Eurodollar Rate Reserve Percentage. In the event that the rate described in
clause (a) of the preceding sentence is not so available at such time for any
reason, then the rate for purposes of clause (a) of the preceding sentence for
such Interest Period shall be the rate per annum at which deposits in dollars
are offered to the Agent in the London interbank market at approximately 11:00
A.M. (London time) two Business Days before the first day of such Interest
Period in an amount approximately equal to the principal amount of the Advance
of the Agent (in its capacity as a Lender) to which such Interest Period is to
apply and for a period of time comparable to such Interest Period. If the Agent
does not furnish a timely rate quotation for purposes of the immediately
preceding sentence, the provisions of Section 2.07(a) shall apply.
Notwithstanding the foregoing, if the rate for the purposes of clause (a) of the
first sentence of this definition shall be below zero, such rate will be deemed
to be zero.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.06(a)(ii).

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

“Events of Default” has the meaning specified in Section 6.01.

“Excess” has the meaning specified in Section 2.09(b).

 

10



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning set forth in the introductory
paragraphs to this Agreement.

“Existing Lenders” has the meaning set forth in the introductory paragraphs to
this Agreement.

“Existing Letter of Credit Issuers” means JPMorgan, Wells Fargo Bank, National
Association and The Royal Bank of Scotland plc.

“Existing Letters of Credit” means the letters of credit issued by the Existing
Letter of Credit Issuers before the date hereof under the Existing Credit
Agreement and listed on Schedule 1.01 attached hereto.

“Existing Termination Date” has the meaning specified in Section 2.05(e).

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code. For the avoidance of doubt, Section 1.04(f) shall not apply for purposes
of this definition.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means, (i) the Agent Fee Letter, (ii) that certain letter
agreement from JPMorgan, J.P. Morgan Securities LLC, Citigroup Global Markets
Inc., The Royal Bank of Scotland plc and RBS Securities Inc. to the Borrower,
dated September 4, 2013 and (iii) that certain letter agreement from Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Bank of America, N.A., Wells Fargo
Securities, LLC and Wells Fargo Bank, National Association, to the Borrower,
dated September 4, 2013.

“Fitch” means Fitch, Inc.

“First Closing Transactions” has the meaning given to such term in the
Contribution Agreement.

“Foreign Lender” has the meaning specified in Section 2.15(g).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Guaranteed Obligations” has the meaning specified in Section 9.01.

 

11



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by Parent or
any Consolidated Subsidiary, or any business trusts, limited liability
companies, limited partnerships or similar entities (i) substantially all of the
common equity, general partner or similar interests of which are owned (either
directly or indirectly through one or more wholly owned Subsidiaries) at all
times by Parent or any of the Consolidated Subsidiaries, (ii) that have been
formed for the purpose of issuing hybrid securities or deferrable interest
subordinated debt, and (iii) substantially all the assets of which consist of
(A) subordinated debt of Parent or a Consolidated Subsidiary, and (B) payments
made from time to time on the subordinated debt.

“Increase Effective Date” has the meaning specified in Section 2.05(d)(ii).

“Increasing Lender” has the meaning specified in Section 2.05(d)(i).

“Incremental Term Loans” has the meaning assigned to such term in the MLP Credit
Agreement as in effect on the date hereof.

“Indebtedness” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable incurred in the ordinary course of
business), (c) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired, (d) all
indebtedness under leases which shall have been or should be, in accordance with
GAAP as in effect on the Effective Date, recorded as capital leases in respect
of which such Person is liable as lessee, (e) the face amount of all outstanding
letters of credit issued for the account of such Person that support obligations
that constitute Indebtedness (provided that the amount of such letter of credit
included in Indebtedness shall not exceed the amount of the Indebtedness being
supported) and, without duplication, the unreimbursed amount of all drafts drawn
under letters of credit issued for the account of such Person, (f) indebtedness
secured by any Lien on property or assets of such Person, whether or not assumed
(but in any event not exceeding the fair market value of the property or asset),
(g) all direct guarantees of Indebtedness referred to above of another Person,
(h) all amounts payable in connection with Hybrid Securities or mandatory
redemptions or repurchases of preferred stock or member interests or other
preferred or priority Equity Securities, and (i) any obligations of such Person
(in the nature of principal or interest) in respect of acceptances or similar
obligations issued or created for the account of such Person.

“Indemnified Costs” has the meaning specified in Section 7.05.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Ineligible Assignee” has the meaning specified in Section 8.07(a).

 

12



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 8.13(a).

“Information Memorandum” means the Confidential Information Memorandum, dated
September 2013, relating to the Borrower and the transactions contemplated by
this Agreement.

“Initial Advances” has the meaning specified in Section 2.05(d)(ii).

“Initial Issuing Banks” means the banks listed on the signature pages hereof as
the initial Issuing Banks.

“Initial Lenders” has the meaning set forth in the introductory paragraph to
this Agreement.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months (or, with
the consent of each Lender, such other periods), as the Borrower may, upon
notice received by the Agent not later than 11:00 A.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

(a) the Borrower may not select any Interest Period that ends after the
Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

13



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of the Equity Securities of another Person, (b) an Acquisition or
(c) a loan, advance or capital contribution to, guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person.

“Investment Grade Status” exists as to the Borrower at any date if on such date
the Applicable Margin is then based on Level 1, 2, 3, 4 or 5, as set forth under
the caption “Level” in the definition of “Applicable Margin”.

“Issuing Bank LC Collateral Account” has the meaning assigned to such term in
Section 2.03(h)(ii).

“Issuing Banks” means each Initial Issuing Bank and any other Lender approved as
an Issuing Bank by the Agent and the Borrower so long as each such Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
and the amount of its Letter of Credit Commitment (which information shall be
recorded by the Agent in the Register), for so long as such Initial Issuing Bank
or Lender, as the case may be, shall have a Letter of Credit Commitment.

“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Citigroup Global
Markets Inc., RBS Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Wells Fargo Securities, LLC.

“JPMorgan” has the meaning set forth in the introductory paragraph to this
Agreement.

“Judgment Currency” has the meaning assigned to such term in Section 8.14(b).

“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.

“Lender Party” means the Agent, any Issuing Bank or any other Lender.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to an Assignment and Acceptance, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.

“Letter of Credit” means a letter of credit issued or to be issued hereunder by
any Issuing Bank and each Existing Letter of Credit.

“Letter of Credit Agreement” has the meaning specified in Section 2.03(b).

 

14



--------------------------------------------------------------------------------

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on the signature
pages hereof under the caption “Letter of Credit Commitment” or, if such Issuing
Bank has entered into any Assignment and Acceptance or otherwise modified its
Letter of Credit Commitment in accordance with the definition of “Issuing Bank,”
set forth for such Issuing Bank in the Register maintained by the Agent pursuant
to Section 8.07(d), as such amount may be reduced or increased at or prior to
such time by written agreement among such Issuing Bank, the Agent and the
Borrower.

“Letter of Credit Disbursement” means a payment or disbursement made by any
Issuing Bank pursuant to a Letter of Credit.

“Letter of Credit Exposure” means, for any Lender at any time, such Lender’s Pro
Rata Share of the sum of (a) the Dollar Equivalent Amount of all outstanding
Letter of Credit Disbursements that have not been reimbursed by the Borrower at
such time and (b) the aggregate Dollar Equivalent Amount then available for
drawing under all Letters of Credit. For purposes of computing the Dollar
Equivalent Amount available to be drawn under any Letter of Credit, the amount
of such Letter of Credit shall be determined in accordance with Sections 1.05
and 1.06.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset that it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

“Maritimes” means Maritimes & Northeast Pipeline Limited Partnership, a limited
partnership organized under the laws of New Brunswick, Canada.

“Maritimes Debt” means the Indebtedness owed by Maritimes pursuant to the
Maritimes Trust Indenture.

“Maritimes Trust Indenture” means the Trust Indenture, dated as of June 30,
1999, between Maritimes and The Trust Company of Bank of Montreal, a trust
company incorporated under the laws of Canada, in its capacity as the note
trustee (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the Effective Date and as in effect on the Effective Date).

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its Restricted
Subsidiaries taken as a whole, or (b) the legality, validity or enforceability
of this Agreement or any Note.

“Material Plan” has the meaning specified in Section 6.01(h).

“Material Restricted Subsidiary” means at any time any Restricted Subsidiary
that is a Material Subsidiary.

 

15



--------------------------------------------------------------------------------

“Material Subsidiary” means at any time any Subsidiary that is a significant
subsidiary (as such term is defined on the Effective Date in Regulation S-X of
the Securities and Exchange Commission (17 CFR 210.1-02(w)), but treating all
references to the “registrant” therein as references to the Borrower.

“MLP” means Spectra Energy Partners LP, a Delaware limited partnership.

“MLP Asset Transfer” means any contribution or other disposition of property or
assets (including Equity Securities of any Person) by Parent, the Borrower or
any Restricted Subsidiary to the MLP or one or more MLP Subsidiaries.

“MLP Credit Agreement” means the Amended and Restated Credit Agreement, dated as
of the date hereof, among the MLP, the lenders and issuing banks party thereto
and Citibank, N.A., as administrative agent.

“MLP GP” means either or both of the sole general partner of the MLP and the
general partner of the general partner of the MLP.

“MLP Subsidiary” means a Subsidiary of the MLP.

“Moody’s” means Moody’s Investors Service, Inc.

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 8.01, and that has been consented to by
the Required Lenders.

“Note” means a promissory note of the Borrower payable to any Lender, in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(b).

“Other Taxes” has the meaning specified in Section 2.15(b).

“Parent” has the meaning set forth in the introductory paragraph to this
Agreement.

“Parent Officer” means the president, a vice president, the chief executive
officer, the chief financial officer, the treasurer, an assistant treasurer or
the controller of Parent or such other representative of Parent as may be
designated by any of the foregoing with the consent of the Agent.

“Participant” has the meaning specified in Section 8.07(e).

“Participant Register” has the meaning specified in Section 8.07(e).

 

16



--------------------------------------------------------------------------------

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted MLP Asset Transfer” means any MLP Asset Transfer after the Effective
Date, provided that all such MLP Asset Transfers, taken in the aggregate and not
individually, are on terms and conditions reasonably fair in all material
respects to the Borrower and its Restricted Subsidiaries in the good faith
judgment of the Borrower.

“Permitted Cash Collateral” means (a) Cash Collateral and (b) such other
short-term, highly liquid Investments and other debt instruments and debt
securities that are both (i) readily convertible to known amounts of cash and
(ii) so near their maturity that they present insignificant risk of decreases in
value because of changes in interest rates.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means at any time an “employee pension benefit plan” (within the meaning
of Section 3(2) of ERISA) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 430 (or predecessor statute thereto) of
the Internal Revenue Code, and (a) is either (i) maintained by a member of the
ERISA Group for employees of a member of the ERISA Group or (ii) maintained
pursuant to a collective bargaining agreement or any other arrangement under
which more than one employer makes contributions, and (b) to which a member of
the ERISA Group (i) is then making or accruing an obligation to make
contributions or (ii) has within the preceding five plan years made
contributions or accrued an obligation to make such contributions.

“Post-Maturity Cash Collateralize” has the meaning assigned to such term in
Section 2.03(h)(ii).

“Post-Maturity Letter of Credit” has the meaning specified in Section 2.03(b).

“Prime Rate” means the rate of interest publicly announced by JPMorgan in New
York City from time to time as its prime rate. Each change in the Prime Rate
shall be effective from and including the day such change is publicly announced.

“Pro Rata Share” means, with respect to any Lender, the percentage of the
aggregate Commitments represented by such Lender’s Commitment; provided that in
the case of Section 2.19 when a Defaulting Lender shall exist, “Pro Rata Share”
shall mean the percentage of the aggregate Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Pro Rata Share shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

17



--------------------------------------------------------------------------------

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by Fitch, S&P or Moody’s, as the case may be, for all
non-credit enhanced long-term senior unsecured debt issued by the Borrower. If
only one Public Debt Rating is available, such available Public Debt Rating will
govern. If at any time there is more than one Public Debt Rating and such Public
Debt Ratings are different (i) if three Public Debt Ratings are available,
either (a) the majority Public Debt Rating will govern, if two Public Debt
Ratings are the same, or (b) the middle Public Debt Rating will govern, if all
three Public Debt Ratings differ, and (ii) if only two Public Debt Ratings are
available, the higher Public Debt Rating will govern, unless there is more than
one level between the Public Debt Ratings and then the level one below the
higher Public Debt Rating (lower pricing) will apply. If any rating established
or deemed to have been established by Fitch, S&P or Moody’s shall be changed
(other than as a result of a change in the rating system of Fitch, Moody’s or
S&P), such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change.

If the rating system of Fitch, S&P or Moody’s shall change, the Borrower and the
Lenders shall negotiate in good faith to amend this definition of “Public Debt
Rating” to reflect such changed rating system and, pending the effectiveness of
any such amendment, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the Public Debt Rating most recently in effect prior
to such change.

If the Borrower shall at any time fail to have in effect a Public Debt Rating,
the Borrower shall seek and obtain, within thirty (30) days after the Public
Debt Ratings first cease to be in effect, a corporate credit rating or a bank
loan rating from Fitch, S&P and/or Moody’s (or, if neither Fitch, S&P nor
Moody’s issues such types of ratings or ratings comparable thereto, from another
nationally recognized rating agency approved by each of the Borrower and the
Agent), and from and after the date on which such corporate credit rating or
bank loan rating is obtained until such time (if any) that a Public Debt Rating
becomes effective again, the Applicable Margin and the Applicable Percentage
shall be based on such corporate credit or bank loan rating or ratings in the
same manner as provided herein with respect to the Public Debt Ratings (with
Level 6 being the Applicable Margin and the Applicable Percentage in effect from
the time the Public Debt Ratings cease to be in effect until the earlier of
(x) the date on which any such corporate credit rating or bank loan rating is
obtained and (y) the date on which a Public Debt Rating becomes effective
again).

“Register” has the meaning specified in Section 8.07(d).

“Required Lenders” means at any time Lenders having Commitments representing
more than 50% of the aggregate Commitments of all Lenders; provided that if the
Commitments have terminated or expired, the Required Lenders shall be determined
based upon the Commitments most recently in effect, giving effect to assignments
at the time of determination; and provided, further that the Commitment of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Restricted Subsidiary” means all Subsidiaries of the Borrower other than
Unrestricted Subsidiaries.

 

18



--------------------------------------------------------------------------------

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (c) each date of any payment
by the applicable Issuing Bank of any Letter of Credit denominated in an
Alternative Currency and (d) such additional dates as the Agent, the Borrower or
the applicable Issuing Bank shall reasonably determine or the Required Lenders
shall require.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Spot Rate” for a currency means, on any day, the rate at which such currency
may be exchanged into dollars, as set forth at approximately 11:00 A.M. (London
time), on such date on the Reuters World Currency Page for such currency. In the
event that such rate does not appear on any Reuters World Currency Page, the
Spot Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the Agent or the
applicable Issuing Bank, as the case may be, and the Borrower, or, in the
absence of such an agreement, such Spot Rate shall instead be the arithmetic
average of the spot rates of exchange of the Agent or the applicable Issuing
Bank, as the case may be, in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at
approximately 11:00 A.M. (London time), on such date for the purchase of dollars
for delivery two (2) Business Days later; provided that if at the time of any
such determination, for any reason, no such spot rate is being quoted, the Agent
or the applicable Issuing Bank may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Subsequent Borrowings” has the meaning specified in Section 2.05(d)(ii).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

“Super-Majority Lenders” means at any time Lenders having at least 66-2/3% of
the sum of the aggregate unpaid principal amount of the Advances at such time
plus the aggregate Letter of Credit Exposures at such time.

“Taxes” has the meaning specified in Section 2.15(a).

“Termination Date” means the earlier of November 1, 2018 (as such date may be
extended pursuant to Section 2.05, but in no event later than November 1, 2020)
and the date of termination in whole of the Commitments pursuant to Section 2.05
or 6.01.

“Type” has the meaning specified in the definition of Advance.

“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (a) the present value of all benefits under such Plan
exceeds (b) the fair market value of all Plan assets allocable to such benefits,
all determined as of the then most recent valuation date for such Plan.

 

19



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(e).

“Unrestricted Subsidiary” means (a) any Subsidiary designated by the Board of
Managers of the Borrower as an Unrestricted Subsidiary pursuant to Section 5.13
subsequent to the date hereof and (b) any Subsidiary of an Unrestricted
Subsidiary; provided, that neither the MLP nor the MLP GP may be an Unrestricted
Subsidiary.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Withholding Agent” means the Borrower, the Parent and the Agent.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Agent that the Borrower requests an amendment to be applied on a
basis consistent (except for changes concurred in by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statements of the Borrower and its Restricted Subsidiaries delivered to the
Lenders any provision hereof to eliminate the effect of any change occurring
after the date hereof in GAAP or in the application thereof on the operation of
such provision, or if the Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose, regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision shall
have been amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Parent, the Borrower or any Subsidiary at
“fair value”, as defined therein.

SECTION 1.04. Terms Generally. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement,

 

20



--------------------------------------------------------------------------------

instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (f) references to any statute or regulatory
provision shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such statute or regulatory
provision.

SECTION 1.05. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

SECTION 1.06. Exchange Rates; Currency Equivalents.

(a) The Agent or the applicable Issuing Bank, as applicable, shall determine the
Spot Rate as of each Revaluation Date to be used for calculating Dollar
Equivalent Amounts for any Letter of Credit denominated in an Alternative
Currency or the Letter of Credit Exposure. Such Spot Rates shall become
effective as of the Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. The applicable amount of any currency (other than
dollars) for purposes of this Agreement and any other agreements, documents or
instruments related hereto shall be the Dollar Equivalent Amount as so
determined by the Agent or the applicable Issuing Bank, as applicable.

(b) Whenever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the Alternative
Currency Equivalent Amount of such dollar amount (rounded to the nearest unit of
such Alternative Currency, with 0.5 of a unit being rounded upward), as
reasonably determined by the Agent or the applicable Issuing Bank, as
applicable.

SECTION 1.07. Amendment And Restatement; No Novation; Deemed Assignments

(a) This Agreement constitutes an amendment and restatement of the Existing
Credit Agreement effective from and after the Effective Date. The execution and
delivery of this Agreement shall not constitute a novation of any indebtedness
or other obligations owing to any Lender, any Issuing Bank or the Agent under
the Existing Credit Agreement based on facts or

 

21



--------------------------------------------------------------------------------

events occurring or existing prior to the execution and delivery of this
Agreement. On the Effective Date, the credit facilities described in the
Existing Credit Agreement shall be amended, supplemented, modified and restated
in their entirety by the facilities described herein, and all loans, letters of
credit and other obligations of the Borrower outstanding as of such date under
the Existing Credit Agreement shall be deemed to be Advances, Letters of Credit
and obligations outstanding under the corresponding facilities described herein,
without any further action by any Person except as set forth below.

(b) Simultaneously with the Effective Date, any required assignments shall be
deemed to be made in such amounts among the Lenders and from each Lender to each
other Lender (including from any Lender that reduces its commitment in
connection with this Agreement), and any Existing Lender that is not a Lender
hereunder shall be deemed to have assigned its Commitment and Advances to one or
more Lenders hereunder, all as reasonably determined and managed by the Agent,
in each case with the same force and effect as if such assignments were
evidenced by applicable Assignments and Acceptances (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement, but without the payment
of any related assignment fee. Notwithstanding anything to the contrary in the
Existing Credit Agreement or in this Agreement, no other documents or
instruments, including any Assignment and Acceptance, shall be, or shall be
required to be, executed in connection with the assignments set forth in this
Section 1.07(b) (all of which requirements are hereby waived), and such
assignments shall be deemed to be made with all applicable representations,
warranties and covenants as if evidenced by an Assignment and Assumption. On the
Effective Date, (i) the applicable Lenders shall make full cash settlement with
one another (including with any Lender whose commitment is being decreased or
any Existing Lender that is not a Lender), either directly or through the Agent,
as the Agent may direct or approve, with respect to all assignments,
reallocations and other changes in Commitments, such that after giving effect to
such settlements the Pro Rata Share and Commitment of each Lender shall be as
set forth opposite such Lender’s name on the signature pages hereof under the
caption “Commitment” and (ii) each such Lender or Existing Lender shall be
entitled to any reimbursement under Section 2.11 of the Credit Agreement or the
Existing Credit Agreement, as applicable, with respect thereto.

ARTICLE II

REVOLVING CREDIT ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such Lender’s name on the signature pages hereof
under the caption “Commitment” or, if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Agent pursuant to Section 8.07(d), as such amount may be reduced or
increased pursuant to Section 2.05 (such Lender’s “Commitment”), minus such
Lender’s Letter of Credit Exposure. Each Borrowing shall be in the aggregate
amount of $10,000,000 or an integral multiple of $1,000,000 in excess thereof
and shall consist of Advances of the same Type made on the same day by the
Lenders ratably according to their respective Commitments. Within the limits of
each Lender’s Commitment, the Borrower may borrow under this Section 2.01,
prepay pursuant to Section 2.10 and reborrow under this Section 2.01. For the
avoidance of doubt, all loans outstanding under the Existing Credit Agreement as
of the Effective Date shall constitute Advances hereunder pursuant to
Section 1.07.

 

22



--------------------------------------------------------------------------------

SECTION 2.02. Making the Advances.

(a) Notice of Borrowing. Each Borrowing shall be made on notice, given not later
than 12:00 P.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the Agent, which
shall give to each Lender prompt notice thereof. Each such notice by the
Borrower of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed by the Borrower immediately in writing, by facsimile or an email with
an attached .pdf of the Notice of Borrowing in substantially the form of Exhibit
B hereto, specifying therein the requested (i) date of such Borrowing, (ii) Type
of Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Advance. Each Lender shall, before 2:00
P.M. (New York City time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s Pro Rata Share of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Agent will make such funds available to the
Borrower at the Agent’s address referred to in Section 8.02.

(b) Certain Limitations. Anything in Section 2.02(a) to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Advances for
any Borrowing if the obligation of the Lenders to make Eurodollar Rate Advances
shall then be suspended pursuant to Section 2.07 or 2.13, and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than ten
separate Borrowings.

(c) Indemnity for Failure to Satisfy Conditions. Each Notice of Borrowing shall
be irrevocable and binding on the Borrower. In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss (other than loss of anticipated profits), cost or expense incurred by
such Lender by reason of the liquidation or reemployment of deposits or other
funds acquired by such Lender to fund the Advance to be made by such Lender as
part of such Borrowing when such Advance, as a result of such failure, is not
made on such date.

(d) Agent’s Right to Reimbursement with Interest. Unless the Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Agent such Lender’s Pro Rata Share of such
Borrowing, the Agent may assume that such Lender has made such Pro Rata Share
available to the Agent on the date of such Borrowing in accordance with
Section 2.02(a) and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the

 

23



--------------------------------------------------------------------------------

extent that such Lender shall not have so made such Pro Rata Share available to
the Agent, such Lender and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available by the Agent to the
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of the Borrower, the interest rate applicable at the time to Advances comprising
such Borrowing and (ii) in the case of such Lender, the Federal Funds Rate. If
such Lender shall repay to the Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement. Nothing herein shall be deemed to relieve any Lender
from its obligation to fulfill its Commitment or to prejudice any rights which
the Agent or the Borrower may have against any Lender as a result of a default
hereunder by such Lender.

(e) Each Lender Individually Responsible. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

SECTION 2.03. Issuance of, and Drawings and Reimbursement Under, Letters of
Credit.

(a) Existing Letters of Credit. On the Effective Date, without further action by
any party hereto, each Existing Letter of Credit shall be deemed to have been
issued as a Letter of Credit under this Agreement, each Existing Letter of
Credit Issuer shall be deemed to have granted to each Lender, and each Lender
shall be deemed to have acquired from each Existing Letter of Credit Issuer, a
participation in each Existing Letter of Credit issued by such Existing Letter
of Credit Issuer, equal to such Lender’s Pro Rata Share of the Letter of Credit
Exposure with respect to each Existing Letter of Credit. Such participations
shall be on all the same terms and conditions as participations granted under
Section 2.03(d) in all other Letters of Credit issued or to be issued hereunder.

(b) Request for Issuance. Letters of Credit denominated in dollars or in one or
more Alternative Currencies may be issued hereunder in a Dollar Equivalent
Amount that does not at the time of the issuance of such Letter of Credit exceed
the aggregate Commitments minus the sum of the aggregate outstanding Advances
and Letter of Credit Exposures of the Lenders at such time, provided that no
Issuing Bank shall be required at any time to issue a Letter of Credit that
would result in (x) the aggregate Letter of Credit Exposures exceeding
$250,000,000, (y) the aggregate Letter of Credit Exposure in respect of Letters
of Credit issued by such Issuing Bank exceeding such Issuing Bank’s Letter of
Credit Commitment or (z) the Dollar Equivalent Amount of the aggregate
outstanding amount of Letters of Credit issued hereunder denominated in
Alternative Currencies exceeding $150,000,000. Each Letter of Credit shall be
issued upon notice, given not later than 12:00 P.M. (New York City time) on the
third Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the Agent
prompt notice thereof. Each such notice by the Borrower of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be by telephone, confirmed by the
Borrower immediately in writing in substantially the form of Exhibit C attached
hereto, specifying therein the requested (i) date of such issuance (which shall
be a Business Day), (ii)

 

24



--------------------------------------------------------------------------------

face amount of such Letter of Credit (which must be in dollars or an Alternative
Currency), (iii) expiration date of such Letter of Credit (which shall be on or
prior to the earlier of (A) the date one year after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof, one
year after such renewal or extension) and (B) the date that is five Business
Days prior to the Termination Date; provided that any Letter of Credit may
contain customary automatic renewal provisions agreed upon by the Borrower and
the applicable Issuing Bank pursuant to which the expiration date of such Letter
of Credit shall automatically be extended for a period of up to twelve
(12) months (but not to a date later than the date that is five Business Days
prior to the Termination Date, unless otherwise permitted pursuant to the
immediately succeeding proviso), subject to a right on the part of such Issuing
Bank to prevent any such renewal from occurring by giving notice to the
beneficiary and the Borrower in advance of any such renewal; provided, further
that, with the prior consent of the applicable Issuing Bank, in its sole
discretion, a Letter of Credit may be extended beyond the fifth Business Day
prior to the Termination Date (each such Letter of Credit with an expiration
date that is later than five Business Days prior to the Termination Date, a
“Post-Maturity Letter of Credit”) so long as the Borrower shall Post-Maturity
Cash Collateralize in accordance with Section 2.03(h)(ii) any Post-Maturity
Letter of Credit); provided, further that no Letter of Credit may expire after
the date that is five Business Days prior to an Existing Termination Date in
respect of any Declining Lenders under Section 2.05(e) if, after giving effect
to the issuance of such Letter of Credit, the aggregate Commitments of the
Consenting Lenders (including any replacement Lenders) for the period following
such Existing Termination Date would be less than the Letter of Credit Exposure
following such Existing Termination Date), (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit, and
shall be accompanied by such application and agreement for letter of credit as
such Issuing Bank may specify to the Borrower for use in connection with such
requested Letter of Credit (including, in connection with the issuance of a
Post-Maturity Letter of Credit or the renewal of a Letter of Credit, such that,
after giving effect to such renewal, such Letter of Credit becomes a
Post-Maturity Letter of Credit, such documentation, including a reimbursement
agreement, as such Issuing Bank may reasonably require in connection with such
issuance or renewal) (a “Letter of Credit Agreement”). Upon receipt of a Notice
of Issuance, the Agent shall promptly notify each Lender of the contents thereof
and of the amount of such Lender’s Letter of Credit Exposure in respect of such
Letter of Credit. If the requested form of such Letter of Credit is acceptable
to such Issuing Bank in its sole discretion, such Issuing Bank will, upon
fulfillment of the applicable conditions set forth in Article III, make such
Letter of Credit available to the Borrower at its office referred to in
Section 8.02 or as otherwise agreed with the Borrower in connection with such
issuance. Notwithstanding anything to the contrary set forth in this Credit
Agreement, a Letter of Credit issued hereunder may contain a statement to the
effect that such Letter of Credit is issued for the account of any Restricted
Subsidiary of the Borrower; provided, that notwithstanding such statement, the
Borrower shall be the actual account party for all purposes of this Credit
Agreement for such Letter of Credit and such statement shall not affect the
Borrower’s reimbursement obligations hereunder with respect to such Letter of
Credit. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern. The Borrower may from time to time request that Letters
of Credit be issued in a currency other than dollars, Canadian Dollars, Euros or
Pounds Sterling, provided that such requested currency is a lawful currency that
is readily available and freely transferable and convertible into dollars. Any
such request shall be

 

25



--------------------------------------------------------------------------------

made to the Agent not later than twenty (20) Business Days (or such other date
as may be agreed by the Agent and the applicable Issuing Banks, in their sole
discretion) prior to the date of the desired issuance of a Letter of Credit
denominated in the requested currency. The Agent shall promptly notify each
Issuing Bank thereof. Each Issuing Bank shall notify the Agent not later than
ten (10) Business Days (or such other date as may be agreed by the Agent and the
applicable Issuing Banks, in their sole discretion) after receipt of such
request whether it consents, in its sole discretion, to the issuance of Letters
of Credit in such requested currency. Any failure by an Issuing Bank to respond
to such request within the time period specified in the preceding sentence shall
be deemed a refusal by such Issuing Bank to issue Letters of Credit in the
requested currency. If one or more Issuing Banks consent to the issuance of
Letters of Credit in such requested currency, the Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for Letter of Credit issuances by those Issuing
Banks consenting thereto. If the Agent shall fail to obtain consent for an
additional currency under this Section 2.03(b), the Agent shall promptly notify
the Borrower.

(c) Issuing Bank Reports. Unless otherwise agreed by the Agent, each Issuing
Bank shall report in writing to the Agent (i) on or prior to each Business Day
on which such Issuing Bank issues, amends, renews or extends any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and the
Dollar Equivalent Amount of the aggregate face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the Dollar
Equivalent Amount thereof shall have changed), it being understood that such
Issuing Bank shall not effect any issuance, renewal, extension or amendment
resulting in an increase in the aggregate Dollar Equivalent Amount of the
Letters of Credit issued by it without first obtaining written confirmation from
the Agent that such increase is then permitted under this Agreement, (ii) on
each Business Day on which such Issuing Bank makes any Letter of Credit
Disbursement, the date and the Dollar Equivalent Amount of such Letter of Credit
Disbursement, (iii) on any Business Day on which a Borrower fails to reimburse a
Letter of Credit Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the Dollar Equivalent Amount of such
Letter of Credit Disbursement and (iv) on any other Business Day, such other
information as the Agent shall reasonably request as to the Letters of Credit
issued by such Issuing Bank.

(d) Participations in Letters of Credit. Upon the issuance of a Letter of Credit
by any Issuing Bank under Section 2.03(b), such Issuing Bank shall be deemed,
without further action by any party hereto, to have sold to each Lender, and
each Lender shall be deemed, without further action by any party hereto, to have
purchased from such Issuing Bank, a participation in such Letter of Credit in
the amount for each Lender equal to such Lender’s Pro Rata Share of the amount
available to be drawn under such Letter of Credit, effective upon the issuance
of such Letter of Credit. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstances whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.

 

26



--------------------------------------------------------------------------------

(e) Drawings Under Letters of Credit; Reimbursement; Interim Interest. Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the Issuing Bank shall notify the Agent and the
Agent shall promptly notify the Borrower and each other Lender as to the Dollar
Equivalent Amount to be paid as a result of such demand or drawing and the
payment date. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank, by no later than 12:00 P.M. (New York City time) on
the Business Day immediately following the Business Day that the Borrower
receives notice of such drawing, in the applicable currency for any amounts paid
by the Issuing Bank upon any drawing under any Letter of Credit, without
presentment, demand, protest or other formalities of any kind; provided that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.02 that such payment be financed with a Base Rate
Advance in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Advance. If the Borrower fails to make such reimbursement
payment when due, the Agent shall notify each Lender of the applicable Letter of
Credit Disbursement, the payment then due from the Borrower in respect thereof
(the “Unreimbursed Amount”) and the Dollar Equivalent Amount of such Lender’s
Pro Rata Share thereof. Promptly following receipt of such notice, each Lender
shall pay to the Agent the Dollar Equivalent Amount of its Pro Rata Share of the
Unreimbursed Amount, in the same manner as provided in Section 2.02 with respect
to Advances made by such Lender (and Section 2.02 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders in dollars or,
if requested by such Issuing Bank, the equivalent amount thereof in the
applicable Alternative Currency as determined by the Agent or the applicable
Issuing Bank at such time on the basis of the Spot Rate (determined as of such
funding date) for the purchase of such Alternative Currency with dollars.
Promptly following receipt by the Agent of any payment from the Borrower
pursuant to this Section 2.03(e), the Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.03(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.03(e) to reimburse the Issuing Bank for any Letter of
Credit Disbursement shall not constitute an Advance and shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank for such Letter of
Credit Disbursement. All such amounts paid by the Issuing Bank (whether or not
the Dollar Equivalent Amount of their Pro Rata Shares of such amounts have been
paid to the Issuing Bank by the Lenders as provided above) and remaining unpaid
by the Borrower shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to the Base Rate for such day plus, if such amount
remains unpaid for more than three Business Days, 2%. Notwithstanding anything
to the contrary contained herein, the Lenders shall not have any obligation to
reimburse any Issuing Bank for any Letter of Credit Disbursement made under any
Post-Maturity Letter of Credit that occurs on or after the Termination Date.

 

27



--------------------------------------------------------------------------------

(f) Obligations Unconditional. The obligations of the Borrower under
Section 2.03(e) above shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including without limitation the following
circumstances:

(i) the use that may be made of the Letter of Credit by, or any acts or omission
of, a beneficiary of a Letter of Credit (or any Person for whom the beneficiary
may be acting);

(ii) the existence of any claim, set-off, defense or other rights that the
Borrower may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), the Lenders (including the
Issuing Bank) or any other Person, whether in connection with this Agreement or
the Letter of Credit or any document related hereto or thereto or any unrelated
transaction;

(iii) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever;

(iv) payment under a Letter of Credit to the beneficiary of such Letter of
Credit against presentation to the Issuing Bank of a draft or certificate that
does not comply with the terms of the Letter of Credit; provided that the
determination by the Issuing Bank to make such payment shall not have been the
result of its willful misconduct or gross negligence;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or the relevant currency
markets generally; or

(vi) any other act or omission to act or delay of any kind by any Lender
(including the Issuing Bank), the Agent or any other Person or any other event
or circumstance whatsoever that might, but for the provisions of this clause
(vi), constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

None of the Agent, the Lenders or the Issuing Bank, or any of their Affiliates
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly

 

28



--------------------------------------------------------------------------------

agree that, in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Agent (which consent shall not be unreasonably
withheld, delayed or conditioned) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement.
Any Lender designated as an issuing bank pursuant to this Section 2.03(g) shall,
upon entering into a Letter of Credit Agreement with the Borrower, be deemed to
be an “Issuing Bank” (in addition to being a Lender) hereunder.

(h) Cash Collateralization. (i) If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the Agent
or the Required Lenders (or, if the maturity of the Advances has been
accelerated, Lenders with aggregate Letter of Credit Exposures representing
greater than 50% of the aggregate Letter of Credit Exposures) demanding the
deposit of cash collateral pursuant to this Section 2.03(h)(i), the Borrower
shall deposit (“Cash Collateralize”) in an account with the Agent, in the name
of the Agent and for the benefit of the Lenders and the Issuing Banks, an amount
in cash equal to the aggregate Letter of Credit Exposures as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to Cash
Collateralize shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
Section 6.01(e). Each such deposit shall be held by the Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement. The Agent shall have exclusive dominion and control, as defined in
the Uniform Commercial Code of the State of New York, including the exclusive
right of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Agent to reimburse each Issuing Bank for Letter of Credit
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the aggregate Letter of Credit Exposures at such time or, if
the maturity of the Advances has been accelerated (but subject to the consent of
Lenders with Letter of Credit Exposures representing greater than 50% of the
aggregate Letter of Credit Exposures), be applied to satisfy other obligations
of the Borrower under this Agreement. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

 

29



--------------------------------------------------------------------------------

(ii) If any Post-Maturity Letters of Credit remain outstanding as of the date
that is (x) five Business Days prior to the Termination Date if Investment Grade
Status exists as to the Borrower at such time or (y) ninety (90) days prior to
the Termination Date if Investment Grade Status does not exist as to the
Borrower at such time (such date being referred to herein as the “Cash
Collateralization Date”), the Borrower shall, on the Cash Collateralization
Date, deposit (“Post-Maturity Cash Collateralize”) in an account with each
Issuing Bank that has issued any such Post-Maturity Letter of Credit, in the
name of such Issuing Bank and for the benefit of such Issuing Bank and, prior to
the Termination Date, the Lenders (each, an “Issuing Bank LC Collateral
Account”), an amount in cash equal to 102% of the aggregate amount (as
determined in accordance with Section 1.05) of all outstanding Post-Maturity
Letters of Credit issued by such Issuing Bank. In addition, if (x) the Borrower
requests that a Post-Maturity Letter of Credit be issued, or a Letter of Credit
be renewed (or if any Letter of Credit is automatically renewed for an
additional one-year period), such that, after giving effect to such renewal,
such Letter of Credit becomes a Post-Maturity Letter of Credit, by an Issuing
Bank after the Cash Collateralization Date but before the Termination Date and
(y) such Issuing Bank agrees to issue such Post-Maturity Letter of Credit or
renew such Letter of Credit, then, as a condition to such issuance or renewal,
the Borrower shall deposit in such Issuing Bank’s Issuing Bank LC Collateral
Account an amount in cash equal to 102% of the amount (as determined in
accordance with Section 1.05) of such Post-Maturity Letter of Credit or Letter
of Credit to be renewed, as applicable. Any such deposits pursuant to this
Section 2.03(h)(ii) shall be held by each applicable Issuing Bank in its Issuing
Bank LC Collateral Account as collateral for the payment and performance of the
obligation of the Borrower to reimburse such Issuing Bank for Letter of Credit
Disbursements made by such Issuing Bank under each Post-Maturity Letter of
Credit issued by such Issuing Bank. Each Issuing Bank shall have exclusive
dominion and control, as defined in the Uniform Commercial Code of the State of
New York, including the exclusive right of withdrawal, over its Issuing Bank LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
each Issuing Bank and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in each Issuing Bank LC Collateral Account
shall be applied by the applicable Issuing Bank to reimburse such Issuing Bank
for Letter of Credit Disbursements made by such Issuing Bank in respect of
Post-Maturity Letters of Credit for which it has not been reimbursed, fees
related to such Post-Maturity Letters of Credit and, to the extent not so
applied, shall be held for the satisfaction of the obligation of the Borrower to
reimburse such Issuing Bank for Letter of Credit Disbursements made by such
Issuing Bank in respect of Post-Maturity Letters of Credit issued by such
Issuing Bank. If an Issuing Bank has issued more than one Post-Maturity Letter
of Credit for which cash collateral was provided pursuant to this
Section 2.03(h)(ii), upon the cancellation, surrender, or payment of any such
Post-Maturity Letter of Credit, the Issuing Bank that issued such Post-Maturity
Letter of Credit shall promptly release cash collateral to the Borrower equal to
the difference between (A) the total available funds in such Issuing Bank’s
Issuing Bank LC Collateral Account and (B) 102% of the aggregate amount (as
determined in accordance with Section 1.05) of all Post-Maturity Letters of
Credit issued by such Issuing Bank that remain outstanding. Promptly after the

 

30



--------------------------------------------------------------------------------

cancellation, surrender, or payment of all Post-Maturity Letters of Credit
issued by an Issuing Bank for which cash collateral was provided pursuant to
this Section 2.03(h)(ii), such Issuing Bank shall return to the Borrower all
available funds, if any, in such Issuing Bank’s Issuing Bank LC Collateral
Account. This Section 2.03(h)(ii) shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.

SECTION 2.04. Fees.

(a) Facility Fee. The Borrower agrees to pay to the Agent for the account of
each Lender a facility fee on the average daily amount of such Lender’s
Commitment (whether used or unused) from the Effective Date in the case of each
Initial Lender, and from the later of the Effective Date and the effective date
specified in the Assignment and Acceptance pursuant to which it became a Lender
in the case of each other Lender, until the Termination Date at a rate per annum
equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing December 31, 2013, and on the Termination Date.

(b) Letter of Credit Fees, Etc.

(i) The Borrower shall pay to the Agent for the account of each Lender
(including each Issuing Bank) a fee, payable in arrears quarterly on the last
day of each March, June, September and December, commencing December 31, 2013,
and on the Termination Date, on such Lender’s Pro Rata Share of the average
daily amount of the aggregate Letter of Credit Exposures during such quarter at
a rate per annum equal to the Applicable Margin for Eurodollar Rate Advances.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05.

(ii) The Borrower shall pay to each Issuing Bank, for its own account a fronting
fee, payable in arrears quarterly on the last day of each March, June, September
and December, commencing December 31, 2013, and on the Termination Date, on the
Dollar Equivalent Amount of the average daily amount of Letters of Credit issued
by such Issuing Bank at the rate of 0.15% per annum or such other rate as may be
agreed by the Borrower and such Issuing Bank, as well as the Issuing Bank’s
customary administrative, issuance, amendment, payment and negotiation charges.

(iii) The Borrower shall pay to each Issuing Bank, for its own account a letter
of credit fee with respect to each Post-Maturity Letter of Credit during the
period from the Termination Date to but excluding the date on which such
Post-Maturity Letter of Credit expires, at a rate and payable on such dates
during such period as the applicable Issuing Bank and the Borrower shall
reasonably agree upon at the time of issuance of such Post-Maturity Letter of
Credit. This Section 2.04(b)(iii) shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.

(c) Agent’s Fees. The Borrower shall pay to the Agent for its own account the
fees specified in the Agent Fee Letter.

 

31



--------------------------------------------------------------------------------

SECTION 2.05. Termination, Reduction, Increase and Extension of Commitments.

(a) Termination Date. Unless previously terminated, the Commitments and the
Letter of Credit Commitments shall terminate on the Termination Date.

(b) Optional Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is at least $10,000,000 and
integral multiples of $1,000,000 in excess thereof and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Advances in accordance with Section 2.10, the sum
of the aggregate Letter of Credit Exposures and the aggregate Advances would
exceed the aggregate Commitments.

(c) Notice of Termination or Reduction. The Borrower shall notify the Agent of
any election to terminate or reduce the Commitments under Section 2.05(b) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this
Section 2.05(c) shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably (based upon their Pro Rata Shares)
among the Lenders in accordance with their respective Commitments.

(d) Aggregate Commitment Increases.

(i) The Borrower may on one or more occasions, without the consent of the
Lenders, but subject to the approval of each Issuing Bank (which approval shall
not be unreasonably withheld, delayed or conditioned) and by written notice to
the Agent, executed by the Borrower and one or more financial institutions (any
such financial institution referred to in this Section 2.05(d) being called an
“Increasing Lender”), which may include any Lender, cause new Commitments to be
extended by the Increasing Lenders or cause the existing Commitments of the
Increasing Lenders to be increased, as the case may be (any such extension or
increase, a “Commitment Increase”), in an amount for each Increasing Lender
(which shall not be less than $25,000,000) set forth in such notice; provided
that any Lender approached to provide all or a portion of the increased or new
Commitments may elect or decline, in its sole discretion, to provide such
increased or new Commitment; provided, further, that (i) at no time shall the
aggregate amount of Commitments, including Commitment Increases effected
pursuant to this Section 2.05(d), exceed $1,500,000,000, (ii) each Increasing
Lender shall be subject to the approval of each Issuing Bank (which approval
shall not be unreasonably withheld, delayed or conditioned) and (iii) each
Increasing Lender, if not already a Lender hereunder, shall become a party to
this Agreement by completing and delivering to the Agent a duly executed
accession agreement in a form satisfactory to the Agent and the Borrower (an
“Accession Agreement”). New Commitments and increases in

 

32



--------------------------------------------------------------------------------

Commitments shall become effective on the date specified in the applicable
notices delivered pursuant to this Section 2.05(d); provided that the other
conditions set forth in this Section 2.05(d) have been satisfied. Upon the
effectiveness of any Accession Agreement to which any Increasing Lender is a
party, (i) such Increasing Lender shall thereafter be deemed to be a party to
this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender hereunder
and (ii) the Commitments shall be deemed to have been amended to reflect the
Commitment of such Increasing Lender as provided in such Accession Agreement.
Upon the effectiveness of any increase pursuant to this Section 2.05(d) in the
Commitment of a Lender already a party hereto, the Commitments shall be deemed
to have been amended to reflect the increased Commitment of such Lender.

(ii) On the effective date of any Commitment Increase pursuant to this
Section 2.05(d) (the “Increase Effective Date”), (A) the aggregate principal
amount of the Advances outstanding (the “Initial Advances”) immediately prior to
giving effect to the applicable Commitment Increase on the Increase Effective
Date shall be deemed to be repaid, (B) after the effectiveness of the Commitment
Increase, the Borrower shall be deemed to have made new Borrowings (the
“Subsequent Borrowings”) in an aggregate principal amount equal to the aggregate
principal amount of the Initial Advances and of the Types and for the Interest
Periods specified in a Notice of Borrowing delivered to the Agent in accordance
with Section 2.02(a), (C) each Lender shall pay to the Agent in same day funds
an amount equal to the difference, if positive, between (x) such Lender’s Pro
Rata Share (calculated after giving effect to the Commitment Increase) of the
Subsequent Borrowings and (y) such Lender’s Pro Rata Share (calculated without
giving effect to the Commitment Increase) of the Initial Advances, (D) after the
Agent receives the funds specified in clause (C) above, the Agent shall pay to
each Lender the portion of such funds that is equal to the difference, if
positive, between (1) such Lender’s Pro Rata Share (calculated without giving
effect to the Commitment Increase) of the Initial Advances and (2) such Lender’s
Pro Rata Share (calculated after giving effect to the Commitment Increase) of
the amount of the Subsequent Borrowings, (E) each Increasing Lender and each
other Lender shall be deemed to hold its Advances of each Subsequent Borrowing
(each calculated after giving effect to the Commitment Increase) and (F) the
Borrower shall pay each Increasing Lender and each other Lender any and all
accrued but unpaid interest on the Initial Advances. The deemed payments made
pursuant to clause (A) above in respect of each Eurodollar Rate Advance shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.11 if the Increase Effective Date occurs other than on the last day of
the Interest Period relating thereto and breakage costs result.

(iii) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) shall become effective under this Section 2.05(d)
unless, on the date of such increase, the conditions set forth in clauses
(a) and (b) of Section 3.02 shall be satisfied (with all references in such
clauses to a Borrowing being deemed to be references to such increase and
without giving effect to the first parenthetical in Section 3.02(a)) and the
Agent shall have received a certificate to that effect dated such date and
executed by the Chief Financial Officer or the Treasurer of the Borrower.

 

33



--------------------------------------------------------------------------------

(e) Extension of Termination Date. The Borrower may, by written notice to the
Agent (which shall promptly deliver a copy to each of the Lenders) not less than
45 days prior to any anniversary of the date hereof, and on not more than two
occasions, request that the Lenders extend the Termination Date and the
Commitments for an additional period of one year. Each Lender shall, by notice
to the Borrower and the Agent given not later than the 20th day after the date
of the Agent’s receipt of the Borrower’s extension request, advise the Borrower
whether or not it agrees to the requested extension (each Lender agreeing to a
requested extension being called a “Consenting Lender” and each Lender declining
to agree to a requested extension being called a “Declining Lender”). Any Lender
that has not so advised the Borrower and the Agent by such day shall be deemed
to have declined to agree to such extension and shall be a Declining Lender. If
Lenders constituting the Required Lenders shall have agreed to an extension
request, then the Termination Date shall, as to the Consenting Lenders, be
extended to the first anniversary of the Termination Date theretofore in effect.
The decision to agree or withhold agreement to any Termination Date extension
shall be at the sole discretion of each Lender. The Commitment of any Declining
Lender shall terminate on the Termination Date in effect as to such Lender prior
to giving effect to any such extension (such Termination Date being called the
“Existing Termination Date”). The principal amount of any outstanding Advances
made by Declining Lenders, together with any accrued interest thereon and any
accrued fees and other amounts payable to or for the accounts of such Declining
Lenders hereunder, shall be due and payable on the Existing Termination Date,
and on the Existing Termination Date the Borrower shall also make such other
prepayments of its Borrowings as shall be required in order that, after giving
effect to the termination of the Commitments of, and all payments to, Declining
Lenders pursuant to this sentence, the sum of the aggregate Advances and the
aggregate Letter of Credit Exposures shall not exceed the aggregate Commitments.
If, after making the prepayments pursuant to the immediately preceding sentence
the sum of the aggregate Advances and the aggregate Letter of Credit Exposures
exceed the aggregate Commitments, then the Borrower shall immediately deposit
cash collateral in an account with the Agent, in the name of the Agent and for
the benefit of the Lenders and the Issuing Banks (such deposit to be held by the
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement in accordance with Section 2.03(h)(i)), in an
amount such that, after giving effect to such cash collateralization and the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to the preceding sentence, the sum of the aggregate Advances and the
aggregate Letter of Credit Exposures not cash collateralized in accordance with
this sentence shall not exceed the aggregate Commitments. Notwithstanding the
foregoing provisions of this Section 2.05(e), the Borrower shall have the right,
pursuant to Section 2.18(b), at any time prior to the Existing Termination Date,
to replace a Declining Lender with a Lender or other financial institution that
will agree to a request for the extension of the Termination Date, and any such
replacement Lender shall for all purposes constitute a Consenting Lender.
Notwithstanding the foregoing, no extension of the Termination Date pursuant to
this Section 2.05(e) shall become effective unless (i) on the anniversary of the
date hereof that immediately follows the date on which the Borrower delivers the
applicable request for extension of the Termination Date, the conditions set
forth in clauses (a) and (b) of Section 3.02 shall be satisfied (with all
references in such clauses to a Borrowing being deemed to be references to such
extension and without giving effect to the first parenthetical in
Section 3.02(a)) and the Agent shall have received a certificate to that effect
dated such date and executed by the Chief Financial Officer or the Treasurer of
the Borrower.

 

34



--------------------------------------------------------------------------------

SECTION 2.06. Interest on Advances.

(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance owing to each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period, and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Advance or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, payable on demand, for each day from and including the date payment
thereof was due to but excluding the date of actual payment, at a rate per annum
equal to (i) in the case of overdue principal of any Advance, 2% plus the rate
otherwise applicable to such Advance as provided in Section 2.06(a) or (ii) in
the case of any overdue interest, fees and other amounts, 2% plus the rate
applicable to Base Rate Advances as provided in clause (a)(i) of this Section.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.08 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period,” the Agent shall give notice to the
Borrower and Lenders of the applicable Interest Period and the applicable
interest rate determined by the Agent for purposes of clause (a)(i) or (a)(ii)
above.

SECTION 2.07. Interest Rate Determination.

(a) Eurodollar Rate Inadequate. If, with respect to any Eurodollar Rate
Advances, the Super-Majority Lenders notify the Agent that the Eurodollar Rate
for any Interest Period for such Advances will not adequately reflect the cost
to such Required Lenders of making, funding or maintaining their respective
Eurodollar Rate Advances for such Interest Period, the Agent shall forthwith so
notify the Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance, and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.

 

35



--------------------------------------------------------------------------------

(b) Failure of Borrower to Select Type or Interest Period. If the Borrower fails
to specify a Type of Advance in a Notice of Borrowing, of if the Borrower fails
to give a timely notice requesting a Conversion or continuation of any
Eurodollar Rate Advance, then the applicable Advances shall be made as, or
Converted to, Base Rate Advances. Any such automatic Conversion to Base Rate
Advances shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Advance. If the Borrower
shall fail to select the duration of any Interest Period for any Eurodollar Rate
Advances in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01, the Agent will forthwith so notify the
Borrower and the Lenders and such Advances will automatically, on the last day
of the then existing Interest Period therefor, be deemed to be Eurodollar Rate
Advances with a one-month Interest Period.

(c) Conversion Due to Event of Default. Upon the occurrence and during the
continuance of any Event of Default, (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

SECTION 2.08. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 12:00 P.M. (New York City
time) on the third Business Day prior to the date of the proposed Conversion for
Conversions into Eurodollar Rate Advances and on the date of the proposed
Conversion for conversions into Base Rate Advances and subject to the provisions
of Sections 2.07 and 2.13, Convert all Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.01, and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances to be Converted, and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for each
such Eurodollar Rate Advance. Each notice of Conversion shall be irrevocable and
binding on the Borrower.

SECTION 2.09. Mandatory Payments and Prepayments of Advances.

(a) Termination Date. On the Termination Date, the Borrower shall repay to the
Agent for the ratable account of the Lenders the aggregate principal amount of
all Advances then outstanding, together with accrued interest thereon to the
date of payment.

(b) Outstandings in Excess of Commitments. At any time that the aggregate
principal amount of Advances outstanding plus the aggregate Letter of Credit
Exposures exceeds the aggregate Commitments (an “Excess”), including, without
limitation, as a result of currency

 

36



--------------------------------------------------------------------------------

exchange rate fluctuations with respect to Letters of Credit denominated in
Alternative Currencies, the Borrower shall immediately prepay to the Agent for
the ratable account of the Lenders, in whole or in part, a principal amount of
Advances comprising part of the same Borrowing(s) selected by the Borrower that
will eliminate the Excess, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that in the event
of any such prepayment of a Eurodollar Rate Advance, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to Section 2.11;
provided, further, that in the event an Excess remains after prepayment in full
of all of the Advances, the Borrower shall immediately deposit cash collateral
in an account with the Agent, in the name of the Agent and for the benefit of
the Lenders and the Issuing Banks (such deposit to be held by the Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement in accordance with Section 2.03(h)(i)), in an amount equal
to such Excess.

SECTION 2.10. Optional Prepayments of Advances. The Borrower may, upon at least
two Business Days’ notice (in the case of Eurodollar Rate Advances) or upon
notice (in the case of Base Rate Advances) given on the date of such prepayment,
in each case received not later than 12:00 P.M. (New York City time) on such
date to the Agent stating the proposed date and aggregate principal amount of
the prepayment, which notice shall be irrevocable, and if such notice is given
the Borrower shall, prepay for the ratable account of the Lenders, in whole or
in part, the outstanding principal amount of the Advances comprising part of the
same Borrowing(s), together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, that a notice of prepayment of all
outstanding Advances may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Agent on or prior to the specified
effective date) if such condition is not satisfied; provided further, however,
that (x) each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, the Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 2.11.

SECTION 2.11. Funding Losses. If the Borrower makes any payment of principal
with respect to any Eurodollar Rate Advance or any Eurodollar Rate Advance is
Converted to a Base Rate Advance or continued as a Eurodollar Rate Advance for a
new Interest Period (pursuant to Article II or VI or otherwise) on any day other
than the last day of an Interest Period applicable thereto, or if the Borrower
fails (for a reason other than the failure of a Lender to make an Advance) to
borrow, prepay (except as otherwise permitted hereunder), Convert or continue
any Eurodollar Rate Advance after notice has been given to any Lender in
accordance with Section 2.02(a), 2.08 or 2.10 or pursuant to the terms of the
definition of “Interest Period,” the Borrower shall reimburse each Lender within
15 days after demand for any resulting loss or expense incurred by it (or by an
existing or prospective participant in the related Advance), including (without
limitation) any actual loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of anticipated profits and
margin for the period after any such payment or Conversion or failure to borrow,
prepay, Convert or continue; provided that such Lender shall have delivered to
the Borrower a certificate setting forth in reasonable detail the calculation of
the amount of such loss or expense, which certificate shall be conclusive in the
absence of manifest error.

 

37



--------------------------------------------------------------------------------

SECTION 2.12. Increased Costs.

(a) General. If, due to any Change in Law, there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances or of issuing or participating in any Letter of Credit
(excluding for purposes of this Section 2.12 any such increased costs resulting
from (i) Taxes or Other Taxes (as to which Section 2.15 shall govern) and
(ii) changes in the basis of taxation of any taxes described in
Section 2.15(a)(i) or (ii)), then the Borrower shall from time to time, upon
written notice and written demand by such Lender (with a copy of such demand to
the Agent), pay to the Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost, such increased
cost to be determined by such Lender using its customary methods therefor (and,
if such Lender uses from time to time more than one such method, the method
chosen for application hereunder shall be that method which most accurately
determines such increased cost); provided that no such amount shall be payable
with respect to any period commencing more than 150 days prior to the date such
Lender first notifies the Borrower of its intention to demand compensation
hereunder. A certificate as to the amount of such increased cost (demonstrating
in reasonable detail, the calculations used by such Lender to determine such
estimated increased cost), submitted to the Borrower and the Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.

(b) Capital Adequacy. If any Lender reasonably determines that any Change in Law
affecting such Lender or any corporation controlling such Lender, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or the capital of any
corporation controlling such Lender, if any, as a consequence of this Agreement,
such Lender’s Commitment hereunder or the Advances made by such Lender, to a
level below that which such Lender or any corporation controlling such Lender
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of any corporation controlling such Lender
with respect to capital or liquidity requirements) then, upon written notice and
written demand by such Lender (with a copy of such demand to the Agent), the
Borrower shall pay to the Agent for the account of such Lender, from time to
time, additional amounts sufficient to compensate such Lender or such
corporation for any reduction suffered in light of such circumstances; provided
that no such amount shall be payable with respect to any period commencing more
than 150 days prior to the date such Lender first notifies the Borrower of its
intention to demand compensation hereunder. A certificate as to such amounts
(demonstrating in reasonable detail, the calculations used by such Lender to
determine such estimated increased cost) submitted to the Borrower and the Agent
by such Lender shall be conclusive and binding for all purposes, absent manifest
error.

SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance of such Lender will automatically,
upon such demand, Convert into a Base Rate Advance, and (b) the obligation of
such Lender to make Eurodollar Rate Advances or to Convert Advances into
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

 

38



--------------------------------------------------------------------------------

SECTION 2.14. Payments and Computations.

(a) General Provisions. The Borrower shall make each payment hereunder and under
the Notes, irrespective of any right of counterclaim or set-off, not later than
2:00 P.M. (New York City time) on the day when due in dollars to the Agent at
the Agent’s Account in same day funds. The Agent will promptly thereafter cause
to be distributed like funds relating to the payment of principal or interest or
facility fees ratably, based upon the Lenders’ respective Pro Rata Shares (other
than amounts payable pursuant to Section 2.02(c), 2.05(d), 2.11, 2.12, 2.15 or
8.04(b)), to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.07(c), from and after
the effective date specified in such Assignment and Acceptance, the Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender assignor thereunder for amounts that have accrued
to but excluding the effective date of such assignment, and to the Lender
assignee for amounts that have accrued from and after the effective date of such
assignment.

(b) Basis of Calculation. All computations of interest based on the Base Rate at
times when the Base Rate is based on the Prime Rate shall be made by the Agent
on the basis of a year of 365 or 366 days, as the case may be, and all other
computations of interest and fees shall be made by the Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(c) Payments Due on Non-Business Days. Whenever any payment hereunder or under
the Notes shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
facility fee, as the case may be; provided, however, that, if such extension
would cause (i) any payment to be made after the Termination Date or
(ii) payment of interest on or principal of Eurodollar Rate Advances to be made
in the next following calendar month, such payment shall be made on the next
preceding Business Day.

(d) Agent Entitled to Assume Payments Made. Unless the Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Lenders hereunder that the Borrower will not make such payment in full, the
Agent may assume that the Borrower has made such payment in full to the Agent on
such date and the Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment in full to the Agent, each Lender shall repay to the Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Agent, at the
Federal Funds Rate.

 

39



--------------------------------------------------------------------------------

(e) Order of Application. If at any time insufficient funds are received by and
available to the Agent to pay fully all amounts of principal, unreimbursed
Letter of Credit Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal of the Advances and unreimbursed Letter of Credit
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed Letter of Credit
Disbursements then due to such parties.

(f) Application of Funds to Lender’s Obligations. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.02(d), 2.03(d),
2.03(e), 2.05(d) or 2.14(e), then the Agent may, in its discretion
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by it for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clause (i) and (ii) above, in any order as determined by the Agent in
its discretion.

SECTION 2.15. Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower or
Parent to or for the account of any Lender, the Agent or any other Person
hereunder or under the Notes or any other documents to be delivered hereunder
shall be made, in accordance with Section 2.14 or the applicable provisions of
such other documents, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender,
the Agent or such other Person, (i) taxes imposed on (or measured by) its
overall net income, net profits or net worth, and franchise or similar taxes, by
the United States of America or by the jurisdiction under the laws of which such
Lender, the Agent or such other Person (as the case may be) is organized or is
otherwise doing business, or any political subdivision thereof and, in the case
of each Lender, taxes imposed on (or measured by), in whole or in part, its
overall net income, net profits or net worth, and franchise or similar taxes, by
the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (including, without limitation, any withholding of taxes
described in this Section 2.15(a)(i) that is treated under applicable law as a
prepayment of taxes), (ii) any branch profits taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction in which such
Person is located, (iii) any taxes imposed as a result of such Person’s willful
misconduct, (iv) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any U.S. withholding tax that is
imposed on amounts payable to such Lender by any law in effect at the time such
Lender becomes a party to this Agreement (or designates a new Applicable Lending
Office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new Applicable Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to this Section 2.15(a),

 

40



--------------------------------------------------------------------------------

(v) any U.S. federal withholding taxes imposed under FATCA, (vi) in the case of
an Agent, any U.S. withholding tax that is imposed on amounts payable to such
Agent by any law in effect at the time such Agent becomes a party to this
Agreement solely as a result of such Agent being organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia, (vii) taxes attributable to its failure to comply with
Section 2.15(f), (g), (i) or (j) and (viii) any interest, penalties or additions
to tax imposed on any taxes described in Sections 2.15(a)(i), (ii), (iii),
(iv) or (v) (all such taxes, levies, imposts, deductions, charges or
withholdings and liabilities with respect thereto not excluded under
Section 2.15(a)(i), (ii), (iii), (iv), (v), (vi), (vii) or (viii) in respect of
payments hereunder or under the Notes or any other documents to be delivered
hereunder being hereinafter referred to as “Taxes”); provided that, if any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires a Withholding Agent to deduct any taxes, levies,
imposts, deductions, charges or withholdings, or any liabilities with respect
thereto, from or in respect of any sum payable by or on account of any
obligation of the Borrower or the Parent hereunder or under any Note or any
other documents to be delivered hereunder to or for the account of any Lender or
the Agent, (i) the applicable Withholding Agent shall be entitled to make such
deduction and shall timely pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (ii) to the
extent such deduction is for Taxes or Other Taxes (as hereinafter defined), the
sum payable by the Borrower or the Parent (as the case may be) shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.15) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions for Taxes or
Other Taxes been made.

(b) In addition, the Borrower or Parent shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder, excluding,
however, such taxes imposed with respect to an assignment following the primary
syndication (other than an assignment that occurs as a result of the Borrower’s
request pursuant to Section 2.18) that would not have been imposed but for a
present or former connection between any Lender and the jurisdiction imposing
such taxes (other than solely on account of the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder) (hereinafter
referred to as “Other Taxes”).

(c) The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount, without duplication, of Taxes or Other Taxes
(including, without limitation, Taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.15) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties and interest) arising therefrom or with respect thereto. This
indemnification shall be made within 30 days from the date such Lender or the
Agent (as the case may be) makes written demand therefor and provides
appropriate computational and, to the extent available, documentary support.

 

41



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Taxes or Other Taxes pursuant to
this Section 2.15, the Borrower shall furnish to the Agent, at its address
referred to in Section 8.02, the original or a certified copy of a receipt
evidencing such payment to the extent that such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Agent.

(e) Each Lender shall severally indemnify the Agent, within 10 days after demand
therefor, for any taxes, levies, imposts, deductions, charges or withholdings
imposed by any governmental authority that are attributable to such Lender and
that are payable or paid by the Agent in connection with this Agreement or any
Note or any other documents to be delivered hereunder, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto (but
only to the extent that the Borrower and Parent have not already indemnified the
Agent for such taxes and other liabilities and without limiting the obligation
of the Borrower or Parent to do so), whether or not such taxes or other
liabilities were correctly or legally imposed or asserted by the relevant
governmental authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
Note or any other documents to be delivered hereunder or otherwise payable by
the Agent to the Lender from any other source against any amount due to the
Agent under this paragraph (e).

(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments made hereunder or under the Notes or any other
documents to be delivered hereunder shall deliver to the Borrower and the Agent,
at the time or times reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections 2.15(g),
(h) and (i) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(g) Each Lender that is not a United States Person, as defined in
Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”), shall, to
the extent it is legally entitled to do so, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date of the Assignment and Acceptance pursuant to which it becomes a
Lender in the case of each other Lender, and from time to time thereafter as
reasonably requested in writing by the Borrower or the Agent (but only so long
as such Lender remains lawfully able to do so), provide each of the Agent and
the Borrower with (i) two duly completed and properly executed originals of
United States Internal Revenue Service Forms W-8BEN or W-8ECI or any applicable
successor form, as the case may be, certifying that such Foreign Lender is
exempt from or entitled to a reduced rate of United States withholding tax on

 

42



--------------------------------------------------------------------------------

payments pursuant to this Agreement or the Notes, (ii) in the case of a Foreign
Lender claiming exemption from United States federal withholding tax under
Section 881(c) of the Internal Revenue Code with respect to payments of
“portfolio interest,” a statement substantially in the form of Exhibit E-1 and
two duly completed and properly executed originals of United States Internal
Revenue Service Form W-8BEN, or any applicable successor form, or (iii) to the
extent such Foreign Lender is not the beneficial owner, two duly completed and
properly executed originals of United States Internal Revenue Service Form
W-8IMY, accompanied by United States Internal Revenue Service Forms W-8ECI,
W-8BEN or W-9, a statement substantially in the form of Exhibit E-3 or E-4,
and/or other certification documents from each beneficial owner, as applicable;
provided that if such Foreign Lender is a partnership and one or more direct or
indirect partners of such Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a statement substantially in the form of Exhibit
E-2 on behalf of each such direct and indirect partner.

(h) If a payment made to a Lender hereunder or under the Notes or any other
documents to be delivered hereunder would be subject to U.S. federal withholding
tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender shall deliver
to the Borrower and the Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this paragraph (h), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(i) Each Lender and Agent that is a United States Person, as defined in
Section 7701(a)(30) of the Internal Revenue Code (other than persons that are
corporations or otherwise exempt from United States backup withholding tax),
shall deliver at the time(s) and in the manner(s) prescribed by applicable law,
to each of the Borrower and the Agent (as applicable) two original properly
completed and duly executed United States Internal Revenue Service Forms W-9 or
any successor form, certifying that such Person is exempt from United States
backup withholding tax on payments made hereunder.

(j) Each Lender agrees that if any form or certification it previously delivered
pursuant to Section 2.15(f), (g), (h) or (i) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.

(k) For the avoidance of doubt, for any period with respect to which a Lender
has failed to provide the Borrower with the appropriate form, certificate or
other document described in Section 2.15(g) or (i) (other than if such failure
is due to a change in law occurring subsequent to the date on which a form,
certificate or other document originally was required to be provided, or if such
form, certificate or other document otherwise is not required under
Section 2.15(g) or (i)), such Lender shall not be entitled to increased payments
or

 

43



--------------------------------------------------------------------------------

indemnification under Section 2.15(a) or (c) with respect to taxes or Other
Taxes imposed by reason of such failure; provided, however, that the Borrower
shall take such steps as the Lender shall reasonably request (at the sole
expense of such Lender) to assist the Lender to recover such taxes or Other
Taxes (it being understood, however, that the Borrower shall have no liability
to such Lender in respect of such taxes or Other Taxes).

(l) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified pursuant to this Section 2.15 (including by the payment of
additional amounts pursuant to this Section 2.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made by such indemnifying party under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant governmental authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (l) (plus any penalties, interest or other charges
imposed by the relevant governmental authority) in the event that such
indemnified party is required to repay such refund to such governmental
authority. Notwithstanding anything to the contrary in this paragraph (l), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (l) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.

(m) For purposes of this Section 2.15, the term “Lender” includes any Issuing
Bank.

Nothing contained in this Section 2.15 shall require any Lender or the Agent to
make available its tax returns (or any other information relating to its taxes
which it deems to be confidential).

SECTION 2.16. Sharing of Payments, Etc.If any Lender shall, by exercising any
right of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or funded participations in
Letter of Credit Disbursements resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Advances and participations in
Letter of Credit Disbursements and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Advances and
participations in Letter of Credit Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and participations in Letter of
Credit Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this Section 2.16
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances or participations in Letter of Credit
Disbursements to any assignee or participant, other

 

44



--------------------------------------------------------------------------------

than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this Section 2.16 shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

SECTION 2.17. Notes. The Borrower agrees that upon notice by any Lender to the
Borrower (with a copy of such notice to the Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances owing to, or to be made by, such Lender, the Borrower
shall promptly execute and deliver to such Lender, with a copy to the Agent, a
Note, in substantially the form of Exhibit A hereto, payable to such Lender in a
principal amount equal to the Commitment of such Lender.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) Mitigation. If any Lender requests compensation under Section 2.12, or if
the Borrower is required to pay any additional amount to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Advances or Letter of Credit Disbursements
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the good faith judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.12 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement of Lender. If (i) any Lender requests, or provides notice to the
Borrower that it intends to request, compensation under Section 2.12, (ii) the
Borrower is required to pay any additional amount to any Lender or any
governmental authority for the account of any Lender pursuant to Section 2.15,
(iii) any Lender becomes a Defaulting Lender, (iv) any Lender becomes a
Non-Consenting Lender or (v) any Lender becomes a Declining Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 8.07), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) the Borrower shall have received the
prior written consent of the Agent (and, if a Commitment is being assigned, each
Issuing Bank), which consent, in each case, shall not unreasonably be withheld
or delayed, (B) such Lender shall have received payment of an amount equal to
the outstanding principal amount of its Advances and funded participations in
Letter of Credit Disbursements, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal, funded participations and accrued interest and fees) or
the Borrower (in the case of all other amounts), (C) in the case of any such
assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to

 

45



--------------------------------------------------------------------------------

Section 2.15, such assignment will result in a material reduction in such
compensation or payments, (D) in the case of any such assignment resulting from
the status of such Lender as a Non-Consenting Lender, such assignment, together
with any assignments by other Non-Consenting Lenders, will enable the Borrower
to obtain sufficient consents to cause the applicable amendment, modification or
waiver to become effective and (E) in the case of any such assignment resulting
from the status of such Lender as a Declining Lender, the assignee of such
Declining Lender is a Consenting Lender. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.04(a);

(b) the unpaid principal amount of Advances and the Letter of Credit Exposure of
such Defaulting Lender shall not be included in determining whether the Required
Lenders or the Super-Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 8.01); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification described in Section 8.01 for which the consent of such Lender or
each Lender directly and adversely affected thereby is required;

(c) if any Letter of Credit Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i) all or any part of the Letter of Credit Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent that (x) the sum of all
non-Defaulting Lenders’ unpaid principal amount of Advances plus such Defaulting
Lender’s Letter of Credit Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments as in effect at the time of such
reallocation and (y) the conditions set forth in Section 3.02 are satisfied at
such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent, cash collateralize for the benefit of the Issuing Banks
only the Borrower’s obligations corresponding to such Defaulting Lender’s Letter
of Credit Exposure in an amount equal to the aggregate amount of the
unreallocated obligations of such Defaulting Lender in accordance with the
procedures set forth in Section 2.03(h)(i) for so long as such Letter of Credit
Exposure is outstanding; provided that neither any such reallocation (partial or
otherwise) described in clause (i) above or this clause (ii), nor any payment by
a non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Agent, the Issuing Banks or any other Lender may
have against such Defaulting Lender or cause such Defaulting Lender to be a
non-Defaulting Lender;

 

46



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.04(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such Defaulting Lender’s Letter of Credit Exposure is
cash collateralized;

(iv) if the Letter of Credit Exposures of the non-Defaulting Lenders are
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.04(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s Letter of Credit Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Banks or any other Lender hereunder, all facility fees that otherwise would have
been payable to such Defaulting Lender under Section 2.04(a) (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such Letter of Credit Exposure) and Letter of Credit participation fees
payable under Section 2.04(b)(i) with respect to such Defaulting Lender’s Letter
of Credit Exposure shall be payable to the Issuing Banks, ratably based on the
portion of such Letter of Credit Exposure attributable to Letters of Credit
issued by each Issuing Bank, until and to the extent that such Letter of Credit
Exposure is reallocated and/or cash collateralized pursuant to clause (i) or
(ii) above; and

(d) so long as such Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Exposure will be 100% covered by the Letter of Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.19(c)(ii), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein).

If a Bankruptcy Event with respect to any Lender Parent shall occur following
the date hereof and for so long as such event shall continue, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless such
Issuing Bank shall have entered into arrangements with the Borrower or such
Lender, reasonably satisfactory to the Issuing Bank to defease any risk to it in
respect of such Lender hereunder.

In the event that the Agent, the Borrower and each Issuing Bank each agree that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the Letter of Credit Exposures of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Letter of Credit
Commitment and on such date such Lender shall purchase at par such of the
Advances of the other Lenders as the Agent shall determine may be necessary in
order for such Lender to hold such Advances in accordance with

 

47



--------------------------------------------------------------------------------

its Pro Rata Share, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided further that no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim the Borrower,
the Agent, the Issuing Banks or any other Lender may have arising from such
Lender’s having been a Defaulting Lender.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Sections 2.01 and 2.03.
Sections 2.01 and 2.03 of this Agreement shall become effective on and as of the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied.

(a) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance reasonably satisfactory to the Agent:

(i) counterparts hereof signed by each of the parties hereto (or, in the case of
any party as to which an executed counterpart shall not have been received,
receipt by the Agent of telegraphic, telecopy, electronic communication or other
written confirmation from such party of execution of a counterpart hereof by
such party);

(ii) the Notes payable to the Lenders, respectively, requesting same;

(iii) (A) an opinion of the General Counsel of the Borrower and Parent, in a
form reasonably satisfactory to the Agent and (B) an opinion of Bracewell &
Giuliani LLP, special counsel for the Borrower and Parent, in a form reasonably
satisfactory to the Agent;

(iv) certified copies of the resolutions of (x) the Board of Managers of the
Borrower approving this Agreement and the Notes and (y) the Board of Directors
of Parent approving this Agreement, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and the Notes, as applicable;

(v) a certificate signed by the Chief Financial Officer or the Treasurer of the
Borrower, dated the Effective Date, to the effects set forth in clauses (a) and
(b) of Section 3.02;

(vi) a certificate of the Secretary or an Assistant Secretary of each of the
Borrower and Parent certifying the names and true signatures of the officers of
the Borrower and Parent authorized to sign this Agreement and the Notes, as
applicable, and the other documents to be delivered hereunder; and

(vii) all documents the Agent may have reasonably requested prior to the date
hereof relating to the existence of the Borrower and Parent, the corporate
authority for and the validity of this Agreement and the Notes, and any other
matters relevant hereto.

 

48



--------------------------------------------------------------------------------

(b) The First Closing Transactions shall, contemporaneously with the Effective
Date, be consummated in accordance with the terms set forth in the Contribution
Agreement.

(c) The Agent and the Joint Lead Arrangers shall have received all fees and
other amounts due and payable to them on or prior to the Effective Date,
including reimbursement or payment of all reasonable and invoiced out-of-pocket
fees, charges and expenses of a single counsel and of a single local counsel to
the Agent and the Joint Lead Arrangers in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) and such
other counsel retained with the Borrower’s prior written consent (such consent
not to be unreasonably withheld or delayed), required to be reimbursed or paid
by the Borrower hereunder.

(d) The Lenders shall have received, to the extent requested, all documentation
and other information reasonably requested by the Lenders or the Agent under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

The Agent shall notify the Borrower and the Lenders of the Effective Date, and
such notice shall be conclusive and binding.

SECTION 3.02. Conditions Precedent to Each Borrowing and Letter of Credit
Issuance or Extension. The obligation of each Lender to make an Advance on the
occasion of each Borrowing, and the obligation of each Issuing Bank to issue or
to extend the expiry date of a Letter of Credit, shall be subject to the
conditions precedent that the Effective Date shall have occurred or shall occur
simultaneously with such Borrowing, issuance or extension and on the date of
such Borrowing or Letter of Credit issuance or extension the following
statements shall be true (and each of the giving of the applicable Notice of
Borrowing or Notice of Issuance, and the acceptance by the Borrower of the
proceeds of any such Borrowing, shall constitute a representation and warranty
by the Borrower that on the date of such Borrowing, or such issuance or
extension of a Letter of Credit, such statements are true):

(a) the representations and warranties contained in Section 4.01 (except the
representations set forth in Section 4.01(d)(iii), Section 4.01(f) and
Section 4.01(g) (provided that, in the case of Section 4.01(g), the exception
shall apply solely with respect to Environmental Laws), each of which shall be
made only on and as of the Effective Date) are correct on and as of the
Effective Date and are correct in all material respects (except for those
representations and warranties qualified by “materiality,” “Material Adverse
Effect” or a like qualification, which shall be correct in all respects) on the
date of such Borrowing or Letter of Credit issuance or extension, before and
after giving effect to such Borrowing and the application of the proceeds
thereof or to such Letter of Credit issuance or extension, as though made on and
as of such date (except for those representations and warranties that
specifically relate to a prior date, which shall have been correct on such prior
date); and

(b) no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom or from the issuance or
extension of such Letter of Credit, that constitutes a Default or an Event of
Default.

 

49



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. Parent and the Borrower represent
and warrant that:

(a) Organization and Power. Each of Parent and the Borrower is duly organized,
validly existing and in good standing under the laws of Delaware and has all
requisite powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and is
duly qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not have a Material
Adverse Effect.

(b) Company and Governmental Authorization; No Contravention.

(i) The execution, delivery and performance by the Borrower of this Agreement
and the Notes are within the Borrower’s limited liability company powers, have
been duly authorized by all necessary limited liability company action, and do
not (i) require any action by or in respect of, or filing with, any governmental
body, agency or official, (ii) contravene, or constitute a default under, any
provision of applicable law or regulation or of the certificate of formation or
limited liability company agreement of the Borrower, (iii) contravene, or
constitute a default under, any agreement, judgment, injunction, order, decree
or other instrument binding upon the Borrower, except to the extent such
contravention or default could not reasonably be expected to have a Material
Adverse Effect or (iv) result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Restricted Subsidiaries, other than any Lien
that is required by this Agreement.

(ii) The execution, delivery and performance by Parent of this Agreement are
within Parent’s corporate powers, have been duly authorized by all necessary
corporate action, and do not (i) require any action by or in respect of, or
filing with, any governmental body, agency or official, (ii) contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation or bylaws of Parent, (iii) contravene, or
constitute a default under, any agreement, judgment, injunction, order, decree
or other instrument binding upon Parent, except to the extent such contravention
or default could not reasonably be expected to have a Material Adverse Effect or
(iv) result in the creation or imposition of any Lien on any asset of Parent,
the Borrower or any of its Restricted Subsidiaries, other than any Lien that is
required by this Agreement.

(c) Binding Effect. This Agreement constitutes a legal, valid and binding
agreement of the Borrower and Parent and each Note, if and when executed and
delivered in accordance with this Agreement, will constitute a legal, valid and
binding obligation of the Borrower, in each case enforceable in accordance with
its terms, except as the same may be limited by bankruptcy, insolvency or
similar laws affecting creditors rights generally and by general principles of
equity.

 

50



--------------------------------------------------------------------------------

(d) Financial Information.

(i) The consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of December 31, 2012 and the related consolidated statements of
operations, cash flows, equity and comprehensive income for the fiscal year then
ended, reported on by Deloitte & Touche LLP, fairly present, in conformity with
generally accepted accounting principles, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as of such date and their
consolidated results of operations and cash flows for such fiscal year.

(ii) The unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as of March 31, 2013 and June 30, 2013, and the
related unaudited consolidated statements operations, cash flows, equity and
comprehensive income for the three and six months then ended, respectively,
fairly present, in conformity with GAAP, the consolidated financial position of
the Borrower and its consolidated Subsidiaries as of such dates and their
consolidated results of operations and changes in financial position for such
three-month and six-month period, subject to normal year-end adjustments and the
absence of footnotes.

(iii) There has been no Material Adverse Change since December 31, 2012.

(e) Regulation U. Parent and the Consolidated Subsidiaries are not engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System), and no proceeds of any Borrowing or
any Letter of Credit will be used, whether directly or indirectly, to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in any such case that would cause a
violation of such Regulation U. Not more than 25% of the value of the assets of
Parent and the Consolidated Subsidiaries is represented by margin stock.

(f) Litigation. Except as disclosed in Parent’s annual report on Form 10-K for
the fiscal year ended December 31, 2012, and Parent’s quarterly reports on Form
10-Q for the fiscal quarters ended March 31, 2013 and June 30, 2013, there is no
action, suit or proceeding (including, without limitation, any Environmental
Action) pending against, or to the knowledge of Parent or the Borrower
threatened against or affecting, Parent, the Borrower or any of its Restricted
Subsidiaries before any court or arbitrator or any governmental body, agency or
official that would be likely to be decided adversely to Parent, the Borrower or
such Subsidiary and, as a result, have a Material Adverse Effect.

(g) Compliance with Laws. Parent, the Borrower and each Restricted Subsidiary is
in compliance in all material respects with all applicable laws, ordinances,
rules, regulations and requirements of governmental authorities (including,
without limitation, ERISA and Environmental Laws) except where
(i) non-compliance would not have a Material Adverse Effect or (ii) the
necessity of compliance therewith is contested in good faith by appropriate
proceedings.

 

51



--------------------------------------------------------------------------------

(h) Taxes. Parent, the Borrower and its Restricted Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns that
are required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by Parent, the Borrower or any
Restricted Subsidiary except (i) where nonpayment or failure to file would not
have a Material Adverse Effect or (ii) where the same are contested in good
faith by appropriate proceedings. The charges, accruals and reserves on the
books of Parent, the Borrower and its Restricted Subsidiaries in respect of
taxes or other governmental charges are, in the opinions of Parent and the
Borrower, adequate.

(i) Investment Company Status. Neither Parent, the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

(j) Disclosure. Neither the Information Memorandum (including the information
incorporated therein by reference) nor any of the other reports, financial
statements, certificates or other written information furnished by or on behalf
of Parent or the Borrower, to the Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), when taken as a whole and when
so furnished, contains any material misstatement of a material fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, Parent and the
Borrower represent only that such information was prepared in good faith based
upon assumptions believed by Parent and the Borrower to be reasonable at the
time prepared.

(k) Unrestricted Subsidiaries. As of the Effective Date, there are no
Unrestricted Subsidiaries.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Information. The Borrower will deliver to the Agent:

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of Parent, a consolidated balance sheet of Parent and its
consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of operations, cash flows, equity and comprehensive
income for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on in a manner consistent
with the requirements of the Securities and Exchange Commission by Deloitte &
Touche LLP or other independent public accountants of nationally recognized
standing;

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of Parent, commencing with the
fiscal quarter ended September 30, 2013, a consolidated balance sheet of Parent
and its consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of operations, cash flows, equity and comprehensive
income for such quarter and for the portion of Parent’s fiscal year ended at the
end of such quarter, setting forth in each case in comparative form the figures
for the corresponding quarter and the corresponding portion of Parent’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, application of GAAP and consistency by an Approved
Officer of the Borrower;

 

52



--------------------------------------------------------------------------------

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of an Approved Officer
of the Borrower and a Parent Officer (i) setting forth in reasonable detail the
calculations required to establish whether the Borrower was in compliance with
the requirements of Section 5.12 on the date of such financial statements and
(ii) stating whether any Default or Event of Default exists on the date of such
certificate and, if any Default or Event of Default then exists, setting forth
the details thereof and the action that the Borrower is taking or proposes to
take with respect thereto;

(d) within five days after any officer of the Borrower with responsibility
relating thereto obtains knowledge of any Default or Event of Default, if such
Default or Event of Default is then continuing, a certificate of an Approved
Officer of the Borrower setting forth the details thereof and the action that
the Borrower is taking or proposes to take with respect thereto;

(e) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
that Parent shall have filed with the Securities and Exchange Commission;

(f) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Material Plan that might constitute grounds for a
termination of such Plan under Title IV of ERISA, or has knowledge that the plan
administrator of any Material Plan has given or is required to give notice of
any such reportable event, a copy of the notice of such reportable event given
or required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Material Plan is
in reorganization or “critical status” (within the meaning of Section 305 of
ERISA), is insolvent or has been terminated, a copy of such notice;
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, impose material liability (other than for premiums under Section 4007
of ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 430 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Material Plan under Section 4041(c) of ERISA,
a copy of such notice and other information filed with the PBGC; (vi) gives
notice of withdrawal from any Material Plan pursuant to Section 4063 of ERISA, a
copy of such notice; or (vii) fails to make any payment or contribution to any
Material Plan or makes any amendment to any Material Plan that, in each case,
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security, a certificate of the chief financial officer or the
chief accounting officer of the Borrower setting forth details as to such
occurrence and action, if any, which the Borrower or applicable member of the
ERISA Group is required or proposes to take; and

 

53



--------------------------------------------------------------------------------

(g) from time to time such additional information regarding the financial
position or business of Parent and its consolidated Subsidiaries (including, if
requested, information as to Parent and the Consolidated Subsidiaries on a
stand-alone basis) as the Agent, at the request of any Lender, may reasonably
request.

Information required to be delivered pursuant to Sections 5.01(a), 5.01(b) and
5.01(e) shall be deemed to have been delivered on the date on which such
information has been posted by Parent on the Securities and Exchange Commission
website on the Internet at sec.gov/edaux/searches.htm, on the Borrower’s
IntraLinks site at intralinks.com or on another website identified in a notice
provided to the Lenders and accessible by the Lenders without charge.

SECTION 5.02. Payment of Taxes. Parent and the Borrower will pay and discharge,
and the Borrower will cause each Restricted Subsidiary to pay and discharge, at
or before maturity, all their tax liabilities, except where (i) nonpayment or
failure to file would not have a Material Adverse Effect or (ii) the same may be
contested in good faith by appropriate proceedings, and Parent and the Borrower
will maintain, and the Borrower will cause each Restricted Subsidiary to
maintain, in accordance with GAAP, appropriate reserves for the accrual of any
of the same.

SECTION 5.03. Maintenance of Property; Insurance.

(a) Parent and the Borrower will keep, and the Borrower will cause each Material
Restricted Subsidiary to keep, all property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted, except
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

(b) Parent and the Borrower will, and the Borrower will cause each of its
Material Restricted Subsidiaries to, maintain (either in the name of Parent or
the Borrower or in such Subsidiary’s own name) with financially sound and
responsible insurance companies, insurance on all their respective properties in
at least such amounts and against at least such risks (and with such risk
retention) as are usually insured against by companies of established repute
engaged in the same or a similar business; provided that self-insurance by
Parent or the Borrower or any such Material Restricted Subsidiary shall not be
deemed a violation of this covenant to the extent that such self-insurance is
consistent with reasonable and prudent business practice; and will furnish to
the Lenders, upon request from the Agent, information presented in reasonable
detail as to the insurance so carried.

SECTION 5.04. Maintenance of Existence. Parent and the Borrower will preserve,
renew and keep in full force and effect, and the Borrower will cause each
Material Restricted Subsidiary to preserve, renew and keep in full force and
effect their respective corporate or other legal existence and their respective
rights, privileges and franchises material to the normal conduct of their
respective businesses; provided that nothing in this Section 5.04 shall prohibit
(i) any transaction permitted by Section 5.09 or (ii) the termination of any
right, privilege or franchise of Parent, the Borrower or any Material Restricted
Subsidiary or of the corporate or other legal existence of any Material
Restricted Subsidiary or the change in form of organization of Parent, the
Borrower or any Material Restricted Subsidiary if Parent or the Borrower in good
faith determines that such termination or change is in the best interest of
Parent or the Borrower, is not materially disadvantageous to the Lenders and, in
the case of a change in the form of organization of Parent or the Borrower, the
Agent has consented thereto (such consent not to be unreasonably withheld or
delayed).

 

54



--------------------------------------------------------------------------------

SECTION 5.05. Compliance with Laws. Parent and the Borrower will comply, and the
Borrower will cause each Restricted Subsidiary to comply, in all material
respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation, ERISA
and Environmental Laws) except where (i) noncompliance would not have a Material
Adverse Effect or (ii) the necessity of compliance therewith is contested in
good faith by appropriate proceedings.

SECTION 5.06. Books and Records. Parent and the Borrower will keep, and the
Borrower will cause each Material Restricted Subsidiary to keep, proper books of
record and account in which full, true and correct entries shall be made of all
financial transactions in relation to its business and activities in accordance
with its customary practices; and Parent and the Borrower will permit, and the
Borrower will cause each Material Restricted Subsidiary to permit,
representatives of any Lender at such Lender’s expense (accompanied by a
representative of the Borrower, if the Borrower so desires) to visit any of
their respective properties, to examine any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all
upon such reasonable notice, at such reasonable times and as often as may
reasonably be desired provided that such visits shall not occur more than one
time per year unless an Event of Default has occurred and is continuing.

SECTION 5.07. Maintenance of Ownership of Certain Subsidiaries. The Borrower
will maintain both control (as defined in the definition of “Affiliate”) of and
direct or indirect ownership of at least 50% of all common Equity Securities of
the MLP GP.

SECTION 5.08. Negative Pledge. Parent and the Borrower will not, and the
Borrower will not permit any Restricted Subsidiary to, create, assume or suffer
to exist any Lien on any asset now owned or hereafter acquired by it, except:

(a) Liens existing on the date of this Agreement granted by Parent, the Borrower
or any Restricted Subsidiary and securing Indebtedness or other obligations
outstanding on the date of this Agreement;

(b) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into Parent, the Borrower or any Restricted
Subsidiary and not created in contemplation of such event;

(c) any Lien existing on any asset prior to the acquisition thereof by Parent,
the Borrower or any Restricted Subsidiary and not created in contemplation of
such acquisition;

(d) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such asset;
provided that such Lien attaches to such asset concurrently with or within 365
days after the acquisition thereof;

 

55



--------------------------------------------------------------------------------

(e) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness or other obligations secured by any Lien otherwise permitted by
any of the foregoing clauses of this Section 5.08; provided that the principal
amount of such Indebtedness or the amount of such other obligation, as
applicable, is not increased and is not secured by any additional assets;

(f) Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP;

(g) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law, created in the ordinary course of
business and for amounts not past due for more than 60 days or which are being
contested in good faith by appropriate proceedings that are sufficient to
prevent imminent foreclosure of such Liens, are promptly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;

(h) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations or arising as a result of progress payments under
government contracts;

(i) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and other restrictions, charges or encumbrances
(whether or not recorded) affecting the use of real property;

(j) Liens with respect to judgments and attachments that do not result in an
Event of Default;

(k) Liens, deposits or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other obligations arising in the
ordinary course of business;

(l) other Liens, including Liens imposed by Environmental Laws, arising in the
ordinary course of business of Parent, the Borrower or such Restricted
Subsidiary that (i) do not secure Indebtedness, (ii) do not secure obligations
in an aggregate amount exceeding $100,000,000 at any time at which Investment
Grade Status does not exist as to the Borrower, and (iii) do not in the
aggregate materially detract from the value of the assets of Parent, the
Borrower or such Restricted Subsidiary or materially impair the use thereof in
the operation of its business;

(m) Liens required pursuant to the terms of this Agreement;

(n) Liens on Permitted Cash Collateral securing only Cash Collateralized Term
Loans;

 

56



--------------------------------------------------------------------------------

(o) Liens on and pledges of the Equity Securities of any joint venture owned by
Parent, the Borrower or any Restricted Subsidiary (other than any such joint
venture that is a Consolidated Subsidiary) to the extent securing Indebtedness
of such joint venture that is non-recourse to Parent, the Borrower or any
Restricted Subsidiary;

(p) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by Parent, the Borrower or any Restricted Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements;

(q) Liens incurred in the ordinary course of business to secure liability for
premiums to insurance carriers or to maintain self-insurance;

(r) Liens in favor of Parent, the Borrower or any of its wholly-owned Restricted
Subsidiaries;

(s) rights of first refusal entered into in the ordinary course of business;

(t) any letter of credit issued for the account of the Borrower, Parent or any
of their Affiliates to secure Indebtedness under tax free financings; and

(u) Liens not otherwise permitted by the foregoing clauses of this Section 5.08
securing obligations in an aggregate principal or face amount at any date not to
exceed 15% of Consolidated Net Tangible Assets; provided, for the purposes of
this Section 5.08(u), with respect to any such secured Indebtedness of a
non-wholly owned Subsidiary of Parent with no recourse to Parent or any
wholly-owned Subsidiary thereof, only that portion of such Indebtedness
reflecting Parent’s pro rata ownership interest therein shall be included in
calculating compliance herewith.

SECTION 5.09. Consolidations, Mergers and Sales of Assets.

(a) Neither Parent nor the Borrower will (i) consolidate or merge with or into
any other Person or (ii) sell, lease or otherwise transfer, directly or
indirectly, all or substantially all of its assets to any Person; provided that
the Borrower may merge with another Person if the Borrower is the entity
surviving such merger (except in the case of a merger of the Borrower with
Parent, in which case Parent may be the surviving entity) and, after giving
effect thereto, no Event of Default or Default shall have occurred and be
continuing.

(b) The Borrower will not permit any of its Restricted Subsidiaries to
consolidate or merge with any other Person (except with the Borrower or another
Restricted Subsidiary, but subject to the provisions of Sections 5.07 and
5.09(a)) or sell all or substantially all of their respective assets (except to
the Borrower or another Restricted Subsidiary, subject to the provisions of
Section 5.07, or except as a Permitted MLP Asset Transfer) if, after giving
effect thereto, (i) any Event of Default or Default shall have occurred and be
continuing or (ii) such consolidation, merger or sale of assets, taken as a
whole together with all other consolidations, mergers and sales of assets by the
Borrower and its Restricted Subsidiaries since

 

57



--------------------------------------------------------------------------------

the Effective Date, shall result in the disposition by the Borrower and its
Restricted Subsidiaries of assets in an amount that would constitute all or
substantially all of the consolidated assets of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as of
the most recently completed fiscal quarter.

SECTION 5.10. Use of Proceeds. The proceeds of the Advances made under this
Agreement will be used by the Borrower for its and its Subsidiaries’ general
company purposes, including liquidity support for outstanding commercial paper
and acquisitions. None of such proceeds will be used, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying any “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.

SECTION 5.11. Transactions with Affiliates. Parent or the Borrower will not, and
the Borrower will not permit any Restricted Subsidiary to, directly or
indirectly, pay any funds to or for the account of, make any investment in,
lease, sell, transfer or otherwise dispose of any assets, tangible or
intangible, to, or participate in, or effect, any transaction with, any
Affiliate (other than Parent, the Borrower or a Restricted Subsidiary) unless
such transaction is on terms and conditions reasonably fair to Parent, the
Borrower or such Restricted Subsidiary in the good faith judgment of the
Borrower or Parent; provided that the foregoing provisions of this Section 5.11
shall not prohibit Parent, the Borrower and each Restricted Subsidiary from
(i) declaring or making any lawful distribution so long as, after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
result therefrom, (ii) issuing and maintaining letters of credit, guaranties and
sureties as contingent obligations on behalf of Affiliates, (iii) making any
Permitted MLP Asset Transfer, (iv) the payment of funds and making of capital
contributions, loans and other transfers of money to Affiliates or to other
Persons on behalf of such Affiliates, including payments made under letters of
credit, guaranties and surety bonds issued and maintained on behalf of
Affiliates, provided that the aggregate amount for all such payments and
transfers referred to in this clause (iv) does not exceed $500,000,000 at any
time outstanding (calculated at such time after giving effect to any repayments
to the Borrower by, or on behalf of, such Affiliates for any such payment of
funds and making of capital contributions, loans and other transfers of money)
or (v) any transaction permitted by Section 5.09(a) or by either of the
parenthetical provisions in Section 5.09(b).

SECTION 5.12. Indebtedness/Capitalization Ratio. Neither Parent nor the Borrower
will permit the ratio of Consolidated Indebtedness to Consolidated
Capitalization to exceed 65% at the end of any fiscal quarter of Parent.

SECTION 5.13. Designation of Subsidiaries. The Board of Managers of the Borrower
may at any time designate any Restricted Subsidiary (other than the MLP GP and
the MLP) as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Event of Default or Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the
Borrower and its Restricted Subsidiaries shall be in compliance, on a pro forma
basis, with Section 5.12 (as though the effective date of such designation were
the last day of a fiscal quarter of the Borrower) and, as a condition precedent
to the effectiveness of such designation, the Borrower shall deliver to the
Agent a certificate of its Chief Financial Officer, its Treasurer or its
Controller setting forth in reasonable detail the calculations demonstrating
such compliance), (iii)

 

58



--------------------------------------------------------------------------------

no Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary, (iv) no Subsidiary of an
Unrestricted Subsidiary may be designated as a Restricted Subsidiary, (v) no
Subsidiary that owns any Equity Securities or Indebtedness of, or owns or holds
any Lien on, any property of the Borrower or any Restricted Subsidiary (other
than any Subsidiary of the Subsidiary to be so designated), may be designated an
Unrestricted Subsidiary, (vi) each Subsidiary to be so designated as an
Unrestricted Subsidiary, and its Subsidiaries, has not at the time of
designation, and does not thereafter, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable with respect to any Indebtedness
pursuant to which the lender or other creditor has recourse to any assets of the
Borrower or any Restricted Subsidiary other than the Equity Securities in such
Unrestricted Subsidiary and its Subsidiaries, and (vii) no primary operating
Subsidiary of the Borrower may be designated as an Unrestricted Subsidiary. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time. If, at any time, any
Unrestricted Subsidiary fails to meet the preceding requirements as an
Unrestricted Subsidiary, it will thereafter automatically cease to be an
Unrestricted Subsidiary and shall constitute a Restricted Subsidiary for all
purposes of this Agreement, and (among other things) any Indebtedness and Liens
of such Subsidiary will be deemed to be incurred by a Restricted Subsidiary of
the Borrower as of such date.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) the Borrower shall fail to pay any principal of any Advance or any
reimbursement for Letter of Credit Disbursements when the same becomes due and
payable, or (ii) the Borrower shall fail to pay any interest on any Advance or
make any other payment of fees or other amounts payable under this Agreement or
any Note within five Business Days after the same becomes due and payable; or

(b) any representation or warranty made by Parent or the Borrower herein or by
Parent or the Borrower (or any of their respective officers) in connection with
this Agreement shall prove to have been incorrect in any material respect when
made; or

(c) (i) Parent or the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), 5.04, 5.08, 5.09, 5.12, the
second sentence of Section 5.10 or Article IX, or (ii) Parent or the Borrower
shall fail to perform or observe any other term, covenant or agreement contained
in this Agreement on its part to be performed or observed if such failure shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Borrower by the Agent at the request of any Lender; or

(d) (i) Parent, the Borrower or any of its Material Restricted Subsidiaries
shall fail to pay any principal of or premium or interest on any Indebtedness
that is outstanding in a principal or notional amount of at least $175,000,000
in the aggregate (but excluding Indebtedness outstanding hereunder) of Parent,
the Borrower or such Material Restricted

 

59



--------------------------------------------------------------------------------

Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness; or
(ii) any such Indebtedness shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof; or

(e) Parent, the Borrower or any of its Material Restricted Subsidiaries shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
Parent, the Borrower or any of its Material Restricted Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 90 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or Parent, the Borrower or any of its Material Restricted
Subsidiaries shall take any corporate or other equivalent action to authorize
any of the actions set forth above in this subsection (e); or

(f) judgments or orders for the payment of money in excess of $175,000,000 in
the aggregate shall be rendered against Parent, the Borrower or any of its
Material Restricted Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 45 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or

(g) (i) Parent shall cease to own, directly or indirectly, all of the issued and
outstanding Equity Securities of the Borrower; (ii) any Person or two or more
Persons acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of Voting
Stock of Parent (or other Equity Securities convertible into such Voting Stock)
representing 50% or more of the combined voting power of all Voting Stock of
Parent; or (iii) during any period of up to 12 consecutive months, commencing
after the Effective Date, individuals who at the beginning of such 12-month
period (together with any successors appointed or nominated by such directors in
the ordinary course) were directors of Parent shall cease for any reason to
constitute a majority of the Board of Directors of Parent; or

(h) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans

 

60



--------------------------------------------------------------------------------

having aggregate Unfunded Vested Liabilities in excess of $50,000,000
(collectively, a “Material Plan”) shall be filed under Title IV of ERISA by any
member of the ERISA Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
any member of the ERISA Group to enforce Section 515 or 4219(c)(5) of ERISA and
such proceeding shall not have been dismissed within 90 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;

then, and in every such event (other than an event with respect to the Borrower
described in Section 6.01(e)), and at any time thereafter during the continuance
of such event, the Agent may with the consent of the Super-Majority Lenders, and
at the request of such Super-Majority Lenders shall, by notice to the Borrower,
take any or all of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) exercise their rights and remedies under Section 2.03(h)(i),
and (iii) declare the Advances then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable so long as, at the time of such
later declaration, an Event of Default is continuing), and thereupon the
principal of the Advances so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in Section 6.01(e), the Commitments shall automatically
terminate and the principal of the Advances then outstanding, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. In addition to the remedies set forth above, the
Agent may exercise any other remedies provided by applicable law.

ARTICLE VII

THE AGENT

SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. Without limiting the generality
of the foregoing, (a) the Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) the Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and

 

61



--------------------------------------------------------------------------------

powers expressly contemplated by this Agreement that the Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 8.01), and (c) except as expressly set forth in this
Agreement, the Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Parent, the
Borrower or any of the Subsidiaries that is communicated to or obtained by it or
any of its Affiliates in any capacity. The Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Agent by the Borrower or a Lender. The Agent agrees to
promptly make available to each Lender all information delivered to the Agent
pursuant to Section 5.01, and the Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.

SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (a) may treat the payee of any Note
as the holder thereof until the Agent receives and accepts an Assignment and
Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an assignee, as provided in Section 8.07; (b) may consult with
legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement; (d) shall not have any duty to ascertain or
to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement on the part of Parent or the
Borrower or the existence at any time of any Default or to inspect the property
(including the books and records) of Parent or the Borrower; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (f) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram or electronic communication) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 7.03. JPMorgan and Affiliates. With respect to its Commitment, the
Advances made by it, the Note issued to it and any Letter of Credit issued by
it, JPMorgan shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not the Agent; and the
terms “Lender”, “Lenders”, “Issuing Bank” and “Issuing Banks” shall, unless
otherwise expressly indicated, include JPMorgan in its individual capacity.
JPMorgan and its Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, the Borrower, any of its
Affiliates and any Person who may do business with or own Equity Securities of
the Borrower or any such Affiliate, all as if JPMorgan were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose any information obtained or received by it or any of its
Affiliates relating to the Borrower or any of its Affiliates to the extent such
information was obtained or received in any capacity other than as Agent.

 

62



--------------------------------------------------------------------------------

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and 5.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent and each
Issuing Bank (in each case to the extent not reimbursed by the Borrower),
ratably according to the respective principal amounts of the Notes then held by
each of them (or if no Notes are at the time outstanding or if any Notes are
held by Persons that are not Lenders, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Agent or such Issuing Bank in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Agent or such Issuing Bank under this Agreement, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE AGENT (collectively, the “Indemnified
Costs”), provided that no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Agent’s or such Issuing Bank’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent and each Issuing Bank promptly upon demand
for its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent or such Issuing Bank in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Agent or such Issuing Bank is not reimbursed for such expenses
by the Borrower. In the case of any investigation, litigation or proceeding
giving rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Issuing
Bank, any Lender or a third party.

SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, (i) the Borrower, with the consent of the Required Lenders (such
consent not to be unreasonably withheld or delayed) shall have the right to
appoint a successor Agent or (ii) if an Event of Default shall have occurred and
be continuing, then the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed, and shall
have accepted such appointment, within 30 days after the retiring Agent’s giving
of notice of resignation or the Required Lenders’ removal of the retiring Agent
(the “Resignation Effective Date”), then the retiring Agent may, on behalf of
the Lenders and in consultation with the Borrower, appoint a successor Agent,
which shall be a commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $500,000,000. Whether or not a successor has been appointed, the
Agent’s resignation shall become effective on the Resignation Effective Date.
Upon the acceptance of any appointment as

 

63



--------------------------------------------------------------------------------

Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under this Agreement provided that if such
successor Agent shall have been appointed without the consent of the Borrower,
such successor Agent may be replaced by the Borrower with the consent of the
Required Lenders so long as no Event of Default has occurred and is continuing.
After any retiring Agent’s resignation or removal hereunder as Agent, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

SECTION 7.07. Syndication Agents, Documentation Agents and Joint Lead Arrangers.
The Syndication Agents, the Documentation Agents and the Joint Lead Arrangers,
in their respective capacities as such, shall not have any duties or obligations
of any kind under this Agreement.

SECTION 7.08. Sub-Agents. The Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it. The Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through its respective Affiliates. The
exculpatory provisions of the preceding paragraphs and the provisions of
Section 8.04 shall apply to any such sub-agent and to the Affiliates of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders directly and adversely affected thereby, do any of the
following: (a) waive any of the conditions specified in Section 3.01,
(b) increase or extend the Commitments of the Lenders except as provided in
Section 2.05(d) or (e), (c) reduce the principal of, or interest on, the Notes,
any Advance, any Letter of Credit Disbursement or any fees or other amounts
payable hereunder, (d) postpone any date fixed for any payment of principal of,
or interest on, the Notes, or the required date of reimbursement of any Letter
of Credit Disbursement, or any fees or other amounts payable hereunder, except
as provided in Section 2.05(e), (e) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Notes, or change the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder, (f) amend this Section 8.01, (g) modify Section 2.16, or
(h) release any Person from its liability under a guarantee, or limit such
Person’s liability in respect of such guarantee; and provided further that no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note; provided further that no
amendment, waiver or consent shall, unless in writing and signed by the
applicable Issuing Bank in addition to the Lenders required above to take such
action, affect the

 

64



--------------------------------------------------------------------------------

rights or duties of such Issuing Bank under this Agreement; and provided further
that no amendment, waiver or consent to the provisions of Section 2.19 shall be
effective unless in writing and signed by the Agent, each Issuing Bank and the
Required Lenders. Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or modification of this Agreement shall be required of any
Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clauses (b), (c), (d), (e) or (f) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be directly and adversely affected by such amendment, waiver or
modification.

SECTION 8.02. Notices, Etc.

(a) All notices and other communications provided for hereunder shall be in
writing (including telecopier or telegraphic communication) and mailed,
telecopied, telegraphed or delivered, if to Parent or the Borrower, at its
address at 5400 Westheimer Court, Houston, Texas 77056-5310, fax number
713-989-1717, Attention: Glen Priestley, Treasury, Structured Finance; if to any
Initial Lender or Initial Issuing Bank, at its Domestic Lending Office specified
in its Administrative Questionnaire; if to any other Lender, at its Domestic
Lending Office specified in the Assignment and Acceptance pursuant to which it
became a Lender; and if to the Agent, at its address at 500 Stanton Christiana
Road, Ops 2, Floor 03, Newark, DE 19713-2107, Fax Number 302-634-1417,
Attention: Evan Zacharias, email: 12012443630@tls.ldsprod.com, with a copy to
383 Madison Avenue, 24th Floor, New York, New York 10079, fax number
212-270-3308, Attention: Bridget Killackey; or, as to Parent or the Borrower or
the Agent, at such other address as shall be designated by such party in a
written notice to the other parties and, as to each other party, at such other
address as shall be designated by such party in a written notice to Parent or
the Borrower and the Agent. Notices sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices sent by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient). Notices delivered through electronic
communications, to the extent provided in paragraph (b) below, shall be
effective as provided in said paragraph (b). Delivery by telecopier or other
electronic communication of an executed counterpart of any amendment or waiver
of any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Agent, provided that
the foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or their
written acknowledgment), provided that if such notice or other communication is
not sent during

 

65



--------------------------------------------------------------------------------

the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient, and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

SECTION 8.03. No Waiver: Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses.

(a) The Borrower agrees to pay on demand all reasonable and invoiced
out-of-pocket fees, charges and expenses of a single counsel for the Agent, and
of a single local counsel to the Agent in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) and of
such other counsel retained by the Agent with the Borrower’s prior written
consent (such consent not to be unreasonably withheld or delayed) and of such
other counsel retained by the Agent and the Lenders in connection with
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, in connection with the enforcement of rights
under this Section 8.04(a).

(b) The Borrower agrees to indemnify and hold harmless the Agent, each Joint
Lead Arranger, each Issuing Bank and each Lender and each of their respective
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all losses,
claims, damages and liabilities incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
the Notes, this Agreement, any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances, IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY, regardless of whether
any Indemnified Party is a party thereto, and to reimburse each Indemnified
Party upon demand for any reasonable and documented legal expenses of one firm
of counsel for all such Indemnified Parties, taken as a whole and, if necessary,
of a single local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) for all such
Indemnified Parties, taken as a whole (and, in the case of an actual or
perceived conflict of interest where the Indemnified Party affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for such affected Indemnified Party) and
other expenses incurred in connection with investigating or defending any of the
foregoing, provided that the foregoing indemnity will not, as to any Indemnified
Party, apply to losses, claims, damages, liabilities or related legal or other
expenses to the extent (i) they are found by a final, non-appealable judgment of
a court of

 

66



--------------------------------------------------------------------------------

competent jurisdiction to arise from the willful misconduct or gross negligence
of such Indemnified Party, (ii) they arise out of or in connection with any
claim, litigation, investigation or proceeding that does not involve an act or
omission by the Borrower or any of its Affiliates and that is brought by an
Indemnified Party against any other Indemnified Party or (iii) they consist of
any taxes, which shall be governed by Sections 2.12 and 2.15. The parties hereto
agree not to assert, and hereby waive on behalf of their respective Affiliates,
the holders of their Equity Securities and their respective officers, directors,
employees, agents and advisors, any claim for special, indirect, consequential
or punitive damages against any party hereto (including, without limitation,
Parent, the Borrower, the Agent, any Lender or any Issuing Bank), any of their
respective Affiliates or any of their respective directors, officers, employees,
attorneys and agents, on any theory of liability arising out of or otherwise
relating to the Notes, this Agreement, any Letter of Credit, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances; provided that nothing contained in this sentence shall limit
the Borrower’s indemnity and reimbursement obligations to the extent set forth
in the immediately preceding sentence.

(c) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in Sections
2.11, 2.12, 2.14, 2.15 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of Parent or the Borrower against any and all of the obligations of
Parent or the Borrower now or hereafter existing under this Agreement and the
Note held by such Lender, whether or not such Lender shall have made any demand
under this Agreement or such Note. Each Lender agrees promptly to notify Parent
or the Borrower, as applicable, after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Lender under this Section 8.05 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Sections 2.01 and 2.03, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Agent and when the Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that neither
Parent nor the Borrower shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders (and any
attempted assignment by Parent or the Borrower without such consent shall be
null and void).

 

67



--------------------------------------------------------------------------------

SECTION 8.07. Assignments and Participations.

(a) (i)Subject to the conditions set forth in paragraph (a)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Assignee) all
or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and any Note or Notes held by it) with the prior written consent (such consent
not to be unreasonably withheld) of:

(A) the Borrower; provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Agent within five Business Days after having received notice thereof; provided
further that no consent of the Borrower shall be required (1) for an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund or (2) if an Event of
Default has occurred and is continuing, for an assignment to any other assignee;

(B) the Agent; provided that no consent of the Agent shall be required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) each Issuing Bank.

As used herein, “Ineligible Assignee” means (a) a natural person, (b) a company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof; provided that, such company,
investment vehicle or trust shall not constitute an Ineligible Assignee if it
(x) has not been established for the primary purpose of acquiring any Advances
or Commitments, (y) is managed by a professional advisor, who is not such
natural person or a relative thereof, having significant experience in the
business of making or purchasing commercial loans, and (z) has assets greater
than $25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business, (c) Parent, the Borrower or any of their Affiliates or
Subsidiaries or (d) a Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (d).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Advances of any Type, the amount of the
Commitment or Advances of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Agent) shall not be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof unless each of the Borrower
and the Agent otherwise consent, provided that no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part, and a constant and not varying percentage, of all the assigning Lender’s
rights and obligations under this Agreement;

 

68



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with any Note subject to such assignment and
a processing and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable law,
including Federal and state securities laws.

(iii) Subject to acceptance of any Assignment and Acceptance and recording
thereof in the Register by the Agent pursuant to paragraph (c) of this Section,
from and after the effective date specified in each Assignment and Acceptance
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.11, 2.12, 2.14, 2.15 and 8.04). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 8.07 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Parent or
the Borrower or the performance or observance by Parent or the Borrower of any
of its obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender.

 

69



--------------------------------------------------------------------------------

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit D hereto, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.02(d), 2.03(d) or (e) or
2.14(d), the Agent shall have no obligation to accept such Assignment and
Acceptance and record the information contained therein in the Register unless
and until such payment shall have been made in full, together with all accrued
interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph. Within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall execute and deliver to the Agent in exchange
for any surrendered Note a new Note payable to such assignee in an amount equal
to the Commitment assumed by it pursuant to such Assignment and Acceptance and,
if the assigning Lender has retained a Commitment hereunder, a new Note payable
to the assigning Lender in an amount equal to the Commitment retained by it
hereunder. Such new Note or Notes shall be in an aggregate principal amount
equal to the aggregate principal amount of such surrendered Note or Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be in substantially the form of Exhibit A hereto.

(d) The Agent, acting solely for this purpose as an agent of the Borrower, shall
maintain at its address referred to in Section 8.02 a copy of each Assignment
and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Advances owing to, each Lender (the “Register”). The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. No Commitment, Advance or Note shall be transferred by
any Lender unless such transfer is entered in the Register.

(e) Each Lender may, with the consent (unless an Event of Default has occurred
and is continuing) of the Borrower (which shall not be unreasonably withheld),
sell participations to one or more banks or other entities (a “Participant”),
other than an Ineligible Assignee, in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and any Note or Notes held
by it); provided, however, that (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no Participant
under any such participation shall have

 

70



--------------------------------------------------------------------------------

any right to approve any amendment or waiver of any provision of this Agreement
or any Note, or any consent to any departure by the Borrower therefrom, except
to the extent that such amendment, waiver or consent would reduce the principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or, except as provided in
Section 2.05(e), postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12 and 2.15 (subject
to the requirements and limitations therein, including the requirements under
Sections 2.15(g), (h) and (i) (it being understood that the documentation
required under Sections 2.15(g), (h) and (i) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.16 and 2.18 as if it were an assignee under paragraph (a) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.12, 2.15 or 8.04, with respect to any participation, than its
participating Lender would have been entitled to receive with respect to the
rights transferred, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under this Agreement or under the Notes or
any other documents to be delivered under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Advances, Letters of Credit or its other obligations hereunder or
under any Note or any other documents to be delivered under this Agreement) to
any Person other than the Borrower except to the extent that such disclosure is
necessary to establish that such Commitment, Advance, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as the Agent) shall have
no responsibility for maintaining a Participant Register.

(f) Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower and
its Affiliates furnished to such Lender by or on behalf of the Borrower;
provided that, prior to any such disclosure, the assignee, designee or
participant or proposed assignee, designee or participant shall agree to
preserve the confidentiality of any confidential information relating to the
Borrower and its Affiliates received by it from such Lender.

(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and the Note or Notes held by it), including in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

 

71



--------------------------------------------------------------------------------

SECTION 8.08. Governing Law; Submission to Jurisdiction. This Agreement and each
Note (if any) shall be construed in accordance with and governed by the law of
the State of New York. Each of the parties hereto hereby irrevocably and
unconditionally submits to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York County, Borough of Manhattan, and any appellate
court from any such federal or state court, for purposes of all suits, actions
or legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby; provided that each of the parties hereto
agrees that (i) a final judgment in any such suit, action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and (ii) the Agent, each of the Issuing
Banks and each of the Lenders retain the right to bring actions or proceedings
against Parent or the Borrower in the courts of any other jurisdiction in
connection with the exercise of any rights under any agreement related to
collateral provided hereunder that is governed by laws other than the law of the
State of New York or with respect to any collateral subject thereto. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

SECTION 8.09. Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic means shall be effective as delivery
of a manually executed counterpart of this Agreement. This Agreement, the Notes,
the Agent Fee Letter and the other Fee Letters together constitute the entire
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

SECTION 8.10. WAIVER OF JURY TRIAL. EACH OF PARENT, THE BORROWER, THE AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES OR THE ACTIONS OF THE
AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

SECTION 8.11. Patriot Act. Each Lender hereby notifies Parent and the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Parent and the Borrower, which
information includes the name and address of Parent and the Borrower and other
information that will allow such Lender to identify Parent and the Borrower in
accordance with the Act.

 

72



--------------------------------------------------------------------------------

SECTION 8.12. Headings. Article, Section and other headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.13. Confidentiality.

(a) The Agent, each Issuing Bank and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and informed on a need-to-know basis), (ii) to the
extent requested by any governmental authority or self-regulatory body, (iii) to
the extent required by applicable laws or regulations, (iv) to the extent
required by any subpoena or similar legal process provided that, in such case
and in the case of each of clauses (ii) and (iii) above, the Agent, such Issuing
Bank or such Lender as applicable shall use reasonable efforts, consistent with
its normal practices, to notify the Borrower promptly thereof prior to
disclosure of such Information, to the extent it is not prohibited from doing so
by any law or regulation or by such subpoena or legal process, (v) to any other
party to this Agreement, (vi) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, (vii) subject to an agreement containing
provisions substantially the same as those of this Section 8.13, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement (it being understood that
such actual or prospective assignee or Participant will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and informed on a need-to-know basis) or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations (it being understood that such
actual or prospective counterparty will be informed of the confidential nature
of such Information and instructed to keep such Information confidential and
informed on a need-to-know basis), (viii) with the consent of the Borrower or
(ix) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section 8.13 or (B) becomes available to the Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower unless the Agent, such Issuing Bank or such Lender, as
applicable, shall have actual knowledge that such source was required to keep
such Information confidential. For the purposes of this Section 8.13,
“Information” means all information received from Parent or the Borrower
relating to Parent or the Borrower or their respective business, other than any
such information that is available to the Agent, any Issuing Bank or any Lender
on a nonconfidential basis prior to disclosure by Parent or the Borrower;
provided that, in the case of information received from Parent or the Borrower
after the date hereof, such information is either clearly identified at the time
of delivery as confidential or should, because of its nature, reasonably be
understood to be confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 8.13 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

73



--------------------------------------------------------------------------------

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning Parent, the
Borrower and its Affiliates or their respective securities, and confirms that it
has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
Parent, the Borrower or the Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about Parent, the Borrower and its
Affiliates or their respective securities. Accordingly, each Lender represents
to Parent, the Borrower and the Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

SECTION 8.14. Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 8.14 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

ARTICLE IX

GUARANTEE

SECTION 9.01. The Guarantee. Parent hereby guarantees to each Lender and the
Agent and their respective successors and assigns the prompt payment in full
when due (whether by acceleration or otherwise) of all principal of and interest
on the Advances made by the Lenders to the Borrower pursuant to this Agreement,
all reimbursement obligations in respect of Letter of Credit Disbursements and
all interest thereon payable by the Borrower pursuant to this

 

74



--------------------------------------------------------------------------------

Agreement and all other amounts from time to time owing to the Lenders or the
Agent by the Borrower under this Agreement, strictly in accordance with the
terms hereof (such obligations being herein collectively called the “Guaranteed
Obligations”). Parent hereby further agrees that if the Borrower shall fail to
pay in full when due (whether by acceleration or otherwise) any of the
Guaranteed Obligations, Parent will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether by acceleration or otherwise) in accordance with the
terms of such extension or renewal.

SECTION 9.02. Obligations Unconditional. The obligations of Parent under
Section 9.01 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
Borrower under this Agreement or any other agreement or instrument referred to
herein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section that the obligations of
Parent hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of the foregoing, it is agreed
that the occurrence of any one or more of the following shall not alter or
impair the liability of Parent hereunder, which shall remain absolute and
unconditional as described above:

(i) at any time or from time to time, without notice to Parent, the time for any
performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or any
other agreement or instrument referred to herein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or

(iv) any lien or security interest granted to, or in favor of, the Agent or any
Lender or Lenders as security for any of the Guaranteed Obligations shall fail
to be perfected.

With respect to its obligations under this Article, Parent hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Agent or any Lender exhaust any right,
power or remedy or proceed against the Borrower under this Agreement or any
other agreement or instrument referred to herein, or against any other Person
under any other guarantee of, or security for, any of the Guaranteed
Obligations.

 

75



--------------------------------------------------------------------------------

SECTION 9.03. Reinstatement. The obligations of Parent under this Article shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Borrower in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and Parent agrees that it will indemnify the Agent
and each Lender on demand for all reasonable and invoiced out-of-pocket fees,
charges and expenses of counsel retained by the Agent or such Lender in
connection with such rescission or restoration (whether through negotiations,
legal proceedings or otherwise), including any such fees, charges and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

SECTION 9.04. Subrogation. Parent hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments of the Lenders under this Agreement it shall not
exercise any right or remedy arising by reason of any performance by it of its
guarantee in Section 9.01, whether by subrogation or otherwise, against the
Borrower of any of the Guaranteed Obligations or any security for any of the
Guaranteed Obligations.

SECTION 9.05. Remedies. Parent agrees that, as between Parent on the one hand
and the Agent and the Lenders on the other, the obligations of the Borrower
under this Agreement may be declared to be forthwith due and payable as provided
in Article VI (and shall be deemed to have become automatically due and payable
in the circumstances provided in Article VI) for purposes of Section 9.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by Parent for purposes of Section 9.01.

SECTION 9.06. Instrument for the Payment of Money. Parent hereby acknowledges
that the guarantee in this Article constitutes an instrument for the payment of
money, and consents and agrees that any Lender or the Agent, at its sole option,
in the event of a dispute by Parent in the payment of any moneys due hereunder,
shall have the right to bring motion action under New York CPLR Section 3213.

SECTION 9.07. Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

76



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

SPECTRA ENERGY CAPITAL, LLC, as Borrower By:   /s/ Guy G. Buckley Name: Guy G.
Buckley Title: Vice President and Treasurer SPECTRA ENERGY CORP, as Parent By:  
/s/ Guy G. Buckley  

 

Name: Guy G. Buckley Title: Vice President and Treasurer

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:          $64,500,000    $100,000,000   

JPMORGAN CHASE BANK, N.A., as the

Agent, as a Lender and as an Initial Issuing Bank

         By:    /s/ Bridget Killackey          Name: Bridget Killackey         
Title: Vice President   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$64,500,000

   $0    CITIBANK, N.A., as a Lender          By:    /s/ Carolyn A. Kee         
Name: Carolyn A. Kee          Title: Vice President   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$64,500,000

   $50,000,000   

THE ROYAL BANK OF SCOTLAND PLC, as a

Lender and as an Initial Issuing Bank

         By:    /s/ Steve Ray          Name: Steve Ray          Title: Director
  

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$64,500,000

   $100,000,000   

BANK OF AMERICA, N.A., as a Lender and as an

Initial Issuing Bank

         By:    /s/ Ronald E. McKaig          Name: Ronald E. McKaig         
Title: Managing Director   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$64,500,000

   $0   

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

         By:    /s/ Leanne S. Phillips          Name: Leanne S. Phillips      
   Title: Director   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$60,000,000

   $0   

BARCLAYS BANK PLC,

as a Lender

         By:    /s/ Irina Dimova          Name: Irina Dimova          Title:
Vice President   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$60,000,000

   $0   

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

         By:    /s/ Vipul Dhadda          Name: Vipul Dhadda          Title:
Authorized Signatory         

By:

   /s/ Tyler R. Smith         

Name: Tyler R. Smith

        

Title: Authorized Signatory

  

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$60,000,000

   $0   

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

         By:    /s/ Virginia Cosenza          Name: Virginia Cosenza         
Title: Vice President         

By:

   /s/ Ming K. Chu         

Name: Ming K. Chu

        

Title: Vice President

  

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$60,000,000

   $0   

MORGAN STANLEY BANK, N.A.,

as a Lender

         By:    /s/ Kelly Chin          Name: Kelly Chin          Title:
Authorized Signatory   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$60,000,000

   $0   

ROYAL BANK OF CANADA,

as a Lender

         By:    /s/ Jason York          Name: Jason York          Title:
Authorized Signatory   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$60,000,000

   $0   

SUNTRUST BANK,

as a Lender

         By:    /s/ Carmen Malizia          Name: Carmen Malizia          Title:
Director   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$60,000,000

   $0   

UBS AG, STAMFORD BRANCH,

as a Lender

         By:    /s/ Lana Gifas          Name: Lana Gifas          Title:
Director          By:   

/s/ Jennifer Anderson

         Name: Jennifer Anderson          Title: Associate Director   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$60,000,000

   $0   

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

         By:    /s/ Mark Oberreuter          Name: Mark Oberreuter         
Title: Vice President   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$31,500,000

   $0   

KEYBANK NATIONAL ASSOCIATION,

as a Lender

         By:    /s/ Kevin D. Smith          Name: Kevin D. Smith          Title:
Senior Vice President   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$60,000,000

   $0   

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

         By:    /s/ James D. Weinstein          Name: James D. Weinstein      
   Title: Managing Director   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

 

Commitment:                Letter of Credit                          
Commitment:         

$20,000,000

   $0   

THE NORTHERN TRUST COMPANY,

as a Lender

         By:    /s/ Keith L. Burson          Name: Keith L. Burson         
Title: Vice President   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$60,000,000

   $0   

GOLDMAN SACHS BANK USA,

as a Lender

         By:    /s/ Mark Walton          Name: Mark Walton          Title:
Authorized Signatory   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$6,500,000

   $0   

BMO HARRIS BANK N.A.,

as a Lender

         By:    /s/ Joseph Bliss          Name: Joseph Bliss          Title:
Managing Director   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$6,500,000

   $0   

CANADIAN IMPERIAL BANK OF

COMMERCE—NEW YORK BRANCH,

as a Lender

         By:    /s/ Daria Mahoney          Name: Daria Mahoney          Title:
Authorized Signatory          By:    /s/ Richard Antl          Name: Richard
Antl          Title: Authorized Signatory   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$6,500,000

   $0   

THE BANK OF NOVA SCOTIA,

as a Lender

         By:    /s/ Mark Sparrow          Name: Mark Sparrow          Title:
Director   

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Commitment:                Letter of Credit                          
Commitment:         

$6,500,000

   $0   

TORONTO DOMINION (NEW YORK) LLC,

as a Lender

         By:    /s/ Masood Fikree          Name: Masood Fikree          Title:
Authorized Signatory   

 

Total    Total Commitments:    Letter of Credit Commitments: $1,000,000,000.00
   $250,000,000

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

None.



--------------------------------------------------------------------------------

EXHIBIT A – FORM OF

PROMISSORY NOTE

PROMISSORY NOTE

 

$                        Dated:                     , 201     

FOR VALUE RECEIVED, the undersigned, SPECTRA ENERGY CAPITAL, LLC, a Delaware
limited liability company (the “Borrower”), HEREBY PROMISES TO PAY to
[            ] or its registered assignees (the “Lender”) for the account of its
Applicable Lending Office on the Termination Date (each as defined in the Credit
Agreement referred to below) the principal sum of $[amount of the Lender’s
Commitment in figures] or, if less, the aggregate principal amount of the
Advances made by the Lender to the Borrower pursuant to the Amended and Restated
Credit Agreement dated as of November 1, 2013, among the Borrower, Spectra
Energy Corp, the Lender and certain other lenders parties thereto, and JPMorgan
Chase Bank, N.A., as Agent for the Lender and such other lenders (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), outstanding on the Termination Date.

The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to JPMorgan Chase Bank, N.A., as Agent, at the Agent’s Account, in same
day funds. Each Advance owing to the Lender by the Borrower pursuant to the
Credit Agreement, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto that is part of this Promissory Note; provided that the
failure to make a notation of any such Advance or payment made on this
Promissory Note shall not limit or otherwise affect the obligations of the
Borrower hereunder with respect to payments of principal of or interest on this
Promissory Note.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance by the Lender being evidenced by this Promissory Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

This Promissory Note shall be construed in accordance with and governed by the
law of the State of New York.

As provided in the Credit Agreement, the Borrower hereby irrevocably and
unconditionally submits to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York County, Borough of Manhattan, and any appellate
court from any such federal or state

 

Exhibit A-1



--------------------------------------------------------------------------------

court, for purposes of all suits, actions or legal proceedings arising out of or
relating to the Credit Agreement, this Promissory Note or the transactions
contemplated thereby; provided that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

The terms of this Promissory Note are subject to amendment only in the manner
provided in the Credit Agreement. The Borrower promises to pay all reasonable
and invoiced out-of-pocket fees, charges and expenses, all as provided in the
Credit Agreement, of counsel retained by the Lender in connection with the
collection and enforcement of this Promissory Note (whether through
negotiations, legal proceedings or otherwise). The Borrower and any endorsers of
this Promissory Note hereby consent to renewals and extensions of time at or
after the maturity hereof, without notice, and hereby waive diligence,
presentment, protest, demand, notice of every kind and, to the full extent
permitted by law, the right to plead any statute of limitations as a defense to
any demand hereunder.

IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

SPECTRA ENERGY CAPITAL, LLC By:      Name: Title:

 

Exhibit A-2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

  

Amount of

Advance

  

Amount of

Principal Paid or

Prepaid

  

Unpaid Principal

Balance

  

Notation Made By

 

 

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B – FORM OF

NOTICE OF BORROWING

NOTICE OF BORROWING

[Date]

JPMorgan Chase Bank, N.A., as Agent

for the Lenders parties

to the Credit Agreement

referred to below

Attention:                    

Ladies and Gentlemen:

The undersigned, Spectra Energy Capital, LLC, refers to the Amended and Restated
Credit Agreement, dated as of November 1, 2013 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among the undersigned, Spectra Energy Corp, certain Lenders parties thereto and
JPMorgan Chase Bank, N.A., as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             , 201    .

(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

(iii) The aggregate amount of the Proposed Borrowing is $            .

[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is             month[s].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement 1[(except the representations set forth in Section 4.01(d) (iii),
Section 4.01(f)) and Section 4.01(g) (provided that, in the case of
Section 4.01(g), the exception shall apply solely with respect to Environmental
Laws))] are correct 2[in all material respects (except for those representations
and warranties qualified by “materiality,” “Material Adverse Effect” or a like
qualification, which shall be correct in all respects)], before and after giving
effect to the Proposed Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date (except for those
representations and warranties that specifically relate to a prior date, which
shall have been correct on such prior date); and

 

1  Insert bracketed text for borrowings after the initial funding.

2  Insert bracketed text for borrowings after the initial funding.

 

Exihibit B-1



--------------------------------------------------------------------------------

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default or an Event of Default.

 

Very truly yours, SPECTRA ENERGY CAPITAL, LLC By:     Title:  

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C – FORM OF

NOTICE OF ISSUANCE

NOTICE OF ISSUANCE

 

To:   

JPMorgan Chase Bank, N.A., as Agent

                    , as Issuing Bank

From:    Spectra Energy Capital, LLC Date:    Re:    Amended and Restated Credit
Agreement dated as of November 1, 2013 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Spectra Energy Capital, LLC (the “Borrower”), Spectra Energy
Corp, the Lenders parties thereto and JPMorgan Chase Bank, N.A., as Agent

The Borrower hereby gives notice pursuant to Section 2.03(b) of the Credit
Agreement that the Borrower requests the above-named Issuing Bank to issue on or
before             (which is a Business Day) a Letter of Credit containing the
terms attached hereto as Schedule I3 (the “Requested Letter of Credit”).

The Requested Letter of Credit will be subject to [UCP 500] [ISP98].

The Borrower herby represents and warrants to the Issuing Bank, the Agent and
the Lenders that:

 

  (a) immediately after the issuance of the Requested Letter of Credit, the
aggregate Letter of Credit Exposures will not exceed $250,000,000;

 

  (b) immediately after the issuance of the Requested Letter of Credit, the sum
of the aggregate outstanding Advances and Letter of Credit Exposures will not
exceed the aggregate amount of the Commitments;

 

  (c) immediately after the issuance of the Requested Letter of Credit, the
aggregate Letter of Credit Exposure of the above-named Issuing Bank in respect
of Letters of Credit issued by it will not exceed such Issuing Bank’s Letter of
Credit Commitment;

 

  (d) immediately after the issuance of the Requested Letter of Credit, no
Default or Event of Default shall have occurred and be continuing; and

 

 

3  Schedule I to include, in addition to other relevant information, the face
amount of such Requested Letter of Credit (which must be in dollars or an
Alternative Currency) and the expiration date of such Requested Letter of
Credit.

 

Exhibit C-1



--------------------------------------------------------------------------------

  (e) the representations and warranties contained in Section 4.01 of the Credit
Agreement4 [(except the representations set forth in Section 4.01(d)(iii),
Section 4.01(f) and Section 4.01(g) (provided that, in the case of
Section 4.01(g), the exception shall apply solely with respect to Environmental
Laws))] are correct5 [in all material respects (except for those representations
and warranties qualified by “materiality,” “Material Adverse Effect” or a like
qualification, which shall be correct in all respects)] on the date of issuance
of the Requested Letter of Credit, before and after giving effect to such
issuance, as though made on and as of such date (except for those
representations and warranties that specifically relate to a prior date, which
shall have been correct on such prior date).

The Borrower hereby authorizes the Issuing Bank to issue the Requested Letter of
Credit with such variations from the above terms as the Issuing Bank may, in its
discretion, determine are necessary and are not materially inconsistent with
this Notice of Issuance. The opening of the Requested Letter of Credit and the
Borrower’s responsibilities with respect thereto are subject to [UCP 500]
[ISP98] as indicated above and the terms and conditions set forth in the Credit
Agreement.

Terms used herein and not otherwise defined herein have the meanings assigned to
them in the Credit Agreement.

Very truly yours,

 

SPECTRA ENERGY CAPITAL, LLC

By:

   

 

Title:  

 

4  Insert bracketed text for Letters of Credit issued after the Effective Date.

5  Insert bracketed text for Letters of Credit issued after the Effective Date.

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D—FORM OF

ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Acceptance, without
representation or warranty by the Assignor.

 

1. Assignor:   

 

2. Assignee:   

 

   [and is a Lender/an Affiliate of [identify Lender]/an Approved Fund] 3.
Borrower:    Spectra Energy Capital, LLC 4. Agent:    JPMorgan Chase Bank, N.A.,
as administrative agent under the Credit Agreement 5. Credit Agreement:   
Amended and Restated Credit Agreement dated as of November 1, 2013, among
Spectra Energy Capital, LLC, a Delaware limited liability company, Spectra
Energy Corp, a Delaware corporation, JPMorgan Chase Bank, N.A., as Agent and the
other Lenders party thereto

 

Exhibit D-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment/Advances
for all Lenders      Amount of
Commitment/Advances
Assigned      Percentage Assigned of
Commitment/
Advances1  

Revolving Facility

   $         $           %   

 

7. Assignee’s Domestic

Lending Office:

 

8. Assignee’s Eurodollar

Lending Office:

 

9. Assignee’s Letter of

Credit Commitment:

Effective Date:             , 20            [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Agent a completed Administrative
Questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

ASSIGNOR [NAME OF ASSIGNOR],         by   Name:   Title:

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.

 

Exhibit D-2



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE],     by    

 

  Name:   Title:

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as Agent,       by      

 

    Name:     Title:

Consented to:

 

[NAME OF EACH ISSUING BANK]       by      

 

    Name:     Title:

[Consented to:]2

 

SPECTRA ENERGY CAPITAL, LLC       by      

 

    Name:     Title:

 

 

2  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit D-3



--------------------------------------------------------------------------------

Standard Terms And Conditions For

Assignment And Assumption

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of Parent, the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by Parent, the Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements delivered pursuant to Section 5.01(a)
and 5.01(b) thereof, as applicable, and such other documents and information as
it has in its sole discretion deemed appropriate to make its own credit analysis
and decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (v) if
it is a Lender that is organized under the laws of a jurisdiction other than the
United States of America or any State thereof or the District of Columbia,
attached to the Assignment and Acceptance is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with their terms
all of the obligations that by the terms of the Credit Agreement are required to
be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date.

 

 

Annex 1 to Assignment and Acceptance - 1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Acceptance by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Assignment and Acceptance. This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

 

 

Annex 1 to Assignment and Acceptance - 2



--------------------------------------------------------------------------------

EXHIBIT E-1 - FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders That For U.S. Federal Income Tax Purposes Are Neither
(i) Partnerships

Nor (ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of November 1, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Spectra Energy Capital, LLC (the “Borrower”), Spectra Energy Corp, certain
Lenders and Issuing Banks parties thereto and JPMorgan Chase Bank, N.A., as
Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal income
tax purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Lender is the sole record owner of the loan(s) (as well as any note(s)
evidencing such loan(s)) or obligations in respect of which it is providing this
certificate, (ii) the Lender (or its Tax Owner) is the sole beneficial owner of
such loan(s) (as well as any note(s) evidencing such loan(s)) or obligations,
and (iii) the Lender (and, if the Lender is a disregarded entity for U.S.
federal income tax purposes, its Tax Owner) is not a (A) bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (B) ten-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, or (C) controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned (or its Tax Owner) has furnished the Agent and the Borrower with
a certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Agent and (ii) the undersigned shall have at all
times furnished the Borrower and the Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] (the “Lender”) By:  

 

  Name:   Title: [Tax Owner, if the Lender is a disregarded entity]

Date:             , 20    

 

Exhibit E-1 - 1



--------------------------------------------------------------------------------

EXHIBIT E-2 – FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders That For U.S. Federal Income Tax Purposes Are
(i) Partnerships or

(ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of November 1, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Spectra Energy Capital, LLC (the “Borrower”), Spectra Energy Corp, certain
Lenders and Issuing Banks parties thereto and JPMorgan Chase Bank, N.A., as
Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Lender is a disregarded entity for U.S. federal income
tax purposes, the Lender’s tax owner (“Tax Owner”)) hereby certifies that
(i) the Lender is the sole record owner of the loan(s) (as well as any note(s)
evidencing such loan(s)) or obligations in respect of which it is providing this
certificate, (ii) the Lender’s (or its Tax Owner’s) direct or indirect
partners/members are the sole beneficial owners of such loan(s) (as well as any
note(s) evidencing such loan(s)) or obligations, (iii) with respect to the
extension of credit pursuant to the Credit Agreement or any Notes, neither the
Lender, its Tax Owner (if the Lender is a disregarded entity for U.S. federal
income tax purposes) nor any of the Lender’s (or its Tax Owner’s) direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
the Lender’s direct or indirect partners/members (and, if the Lender is a
disregarded entity for U.S. federal tax purposes, none of its Tax Owner’s direct
or indirect partners/members) is a ten-percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and
(v) none of the Lender’s direct or indirect partners/members (and, if the Lender
is a disregarded entity for U.S. federal income tax purposes, none of its Tax
Owner’s direct or indirect partners/members) is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned (or its Tax Owner) has furnished the Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its (or its Tax Owner’s) partners/members claiming the portfolio
interest exemption: (i) Internal Revenue Service Form W-8BEN or (ii) Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit E-2- 1



--------------------------------------------------------------------------------

[NAME OF LENDER] (the “Lender”) By:       Name:  
Title: [Tax Owner, if the Lender is a disregarded entity]

Date:                     , 20            .

 

Exhibit E-2- 2



--------------------------------------------------------------------------------

EXHIBIT E-3 – FORM OF

U.S. TAX CERTIFICATE

(For Foreign Participants That For U.S. Federal Income Tax Purposes Are Neither

(i) Partnerships Nor (ii) Disregarded Entities Whose Tax Owner is a Partnership)

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of November 1, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Spectra Energy Capital, LLC (the “Borrower”), Spectra Energy Corp, certain
Lenders and Issuing Banks parties thereto and JPMorgan Chase Bank, N.A., as
Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal
income tax purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies
that (i) the Participant is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) the Participant (or, if
the Participant is a disregarded entity for U.S. federal income tax purposes,
its Tax Owner) is the sole beneficial owner of such participation, and (iii) the
Participant (and, if the Participant is a disregarded entity for U.S. federal
income tax purposes, its Tax Owner) is not a (A) bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) ten-percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Internal
Revenue Code, or (C) controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned (or its Tax Owner) has furnished its participating Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (i) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (ii) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] (the “Participant”) By:       Name:  
Title: [Tax Owner, if the Participant is a disregarded entity]

Date:                     , 20            

 

Exhibit E-3- 1



--------------------------------------------------------------------------------

EXHIBIT E-4—FORM OF

U.S. TAX CERTIFICATE

(For Foreign Participants That For U.S. Federal Income Tax Purposes Are
(i) Partnerships or

(ii) Disregarded Entities Whose Tax Owner is a Partnership )

Reference is hereby made to that certain Amended and Restated Credit Agreement
dated as of November 1, 2013 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Spectra Energy Capital, LLC (the “Borrower”), Spectra Energy Corp, certain
Lenders and Issuing Banks parties thereto and JPMorgan Chase Bank, N.A., as
Agent for said Lenders.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned (or if the Participant is a disregarded entity for U.S. federal
income tax purposes, the Participant’s tax owner (“Tax Owner”)) hereby certifies
that (i) the Participant is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) the Participant’s (or
its Tax Owner’s) direct or indirect partners/members are the sole beneficial
owners of such participation, (iii) with respect to such participation, neither
the undersigned, its Tax Owner (if the Participant is a disregarded entity for
U.S. federal income tax purposes) nor any of its (or its Tax Owner’s) direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
the Participant’s direct or indirect partners/members (and, if the Participant
is a disregarded entity for U.S. federal income tax purposes, none of its Tax
Owner’s direct or indirect partners/members) is a ten-percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, and (v) none of the Participant’s direct or indirect partners/members
(and, if the Participant is a disregarded entity for U.S. federal income tax
purposes, none of its Tax Owner’s direct or indirect partners/members) is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned (or its Tax Owner) has furnished its participating Lender with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its (or its Tax Owner’s) partners/members claiming the portfolio
interest exemption: (i) Internal Revenue Service Form W-8BEN or (ii) Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (i) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (ii) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit E-4- 1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] (the “Participant”) By:       Name:  
Title: [Tax Owner, if the Participant is a disregarded entity]

Date:                     , 20            

 

Exhibit E-4- 2